 152311 NLRB No. 23DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The name of the Charging Party has been changed to reflect thenew official name of the International.2The Respondent has requested oral argument. The request is de-nied as the record, exceptions, and briefs adequately present the
issues and the positions of the parties.3The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.4We note that the Respondent, for the first time in its exceptionshere, has argued that the Board should toll the backpay for
discriminatee Robert Bush during the period that Bush spent in the
hospital and convalescing from a nonwork-related illness. Because
the Respondent did not make this argument to the judge, it effec-
tively chose not to litigate the matter. We reject its contention on
timeliness grounds. In adopting the judge's determination regarding
the method of calculating discriminatee Gerald Small's interim earn-
ings, we stress, as did the judge, that the Respondent failed to
present any alternative basis for calculating Small's interim earnings
for January 1990 in response to the General Counsel's employment
of a method of pro rating them based on the entire calendar year.1All dates are in 1989 unless otherwise indicated.Cliffstar Transportation Co., Inc. (Star Cos., Inc.);Cliffstar Corporation; Cinco, Inc.; and
Edgewater Transport Systems, Inc., Single Em-
ployer and Teamsters Local Union No. 649, af-filiated with International Brotherhood of
Teamsters, AFL±CIO.1Case 3±CA±15139May 21, 1993SUPPLEMENTAL DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn June 12, 1992, Administrative Law Judge RobertG. Romano issued the attached supplemental decision.
The Respondent filed exceptions and a supporting
brief,2and the General Counsel submitted an answer-ing brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,3and con-clusions4and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Cliffstar Transportation
Co., Inc. (Star Cos., Inc.); Cliffstar Corporation; Cinco,
Inc.; and Edgewater Transport Systems, Inc., single
employer, Dunkirk, New York, its officers, agents,
successors, and assigns, shall pay to the discriminatees
the amounts set forth opposite their names in the
judge's decision.Doren G. Goldstone, Esq., for the General Counsel.Stephan J. Boardman, Esq. (Arent, Fox, Kintner, Plotkin &Kahn), of Washington, D.C., for the Respondent.Ferdie Tanner, Secretary-Treasurer and Business Agent forthe Charging Party.SUPPLEMENTAL DECISIONSTATEMENTOFTHE
CASEROBERTG. ROMANO, Administrative Law Judge. I heardthis case in Buffalo, New York, on April 1±2, 1991, based
on a compliance specification and notice of hearing which
the Regional Director for Region 3 of the National Labor Re-
lations Board (the Board) issued on February 12 (amended
March 26), 1991, and as further amended at hearing.1The compliance specification is based on an earlier BoardDecision and Order of July l2, 1990, which issued on a for-
mal settlement stipulation entered by the parties before an
administrative law judge, and which as approved by the
Board, provided for a consent order of the Board and an
entry of a consent judgment. A related judgment of the Sec-
ond Circuit Court of Appeals issued in Civil Case No. 90±
4169 dated December 6 (mandated December 7), 1990 (un-
published).On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs
filed by the General Counsel and the Respondent Employer
on or about May 14, 1991, I make the followingFINDINGSOF
FACTI. BACKGROUNDIn prior proceedings, the complaint alleged, the Employeradmitted by withdrawal of answer and/or otherwise by stipu-
lation, and the Board found that Cliffstar Transportation Co.,
Inc., by name change (in December) Star Cos., Inc. (CTC),
Cliffstar Corporation (Cliffstar), and Cinco, Inc. (Cinco) had
all operated in material times as a single integrated business
enterprise, and that since December (sic), Edgewater Trans-
port Systems, Inc. (Edgewater) had joined them as an affili-
ated business and held itself open to the public as a single
integrated business enterprise with them.Theretofore, on April 10, Local 649 had been certified asthe exclusive collective-bargaining representative of the fol-
lowing CTC unit of driver employees found appropriate for
collective bargaining:All full time and regular part-time drivers, including allroad, city, local and yard drivers employed by CTC at
its One Cliffstar Drive, Dunkirk, New York location,
excluding all other employees, professional employees,
guards, and supervisors as defined in the Act.In all material times, Cliffstar has been engaged in themanufacture of canned fruit juices and frozen fruit con-
centrate, and Cinco has been engaged in the business of
brokering freight transportation. Each company had an office
and place of business at Dunkirk, New York, where CTC
was (first) engaged in the interstate transportation of general
commodoties, including food products for Cliffstar (and Ral- 153CLIFFSTAR TRANSPORTATION CO.ston & Purina) through October 6, as thereafter wasEdgewater, without interruption (albeit from a different busi-
ness location in Dunkirk, one shared with Cinco).In that regard, on June 6, Respondent CTC, by letter, in-formed the Union that CTC had unilaterally decided to ``liq-
uidate'' its transport operation and sell its trucking operation
to Edgewater which action would thereby result in the termi-
nation of employment of employees in the above CTC unit
and also in the elimination of the CTC unit. On August 17,
the Union filed the underlying charge. On October 6 (Fri-
day), CTC permanently laid off and/or terminated the em-
ployment of all its employees in the above unit. On October
9 (Monday), Edgewater took over all CTC transportation
functions.In addition to finding Edgewater an affiliated, integratedbusiness, and a single employer (below), the Board also
found that since December the following Edgewater unit
constituted a unit appropriate for collective bargaining:All full time and regular part-time drivers, including allroad, city, local and yard drivers employed by
Edgewater at its 425 Main Street, Dunkirk, New York
location, excluding all other employees, professional
employees, guards, and supervisors as defined in the
Act.Indeed, the parties have stipulated that Stanley Star, soleowner of CTC, Cliffstar, and Cinco purchased Edgewater on
February 7, 1990 (in circumstances more conveniently to be
described further below). The Board found all the companies
constituted a single employer, and all to be employers en-
gaged in commerce within the meaning of Section 2(2), (6),
and (7) of the Act. The Board found Teamsters Local Union
No. 649, affiliated with the International Brotherhood of
Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-
ica, AFL±CIO (Local 649) is a labor organization within the
meaning of Section 2(5) of the Act.In addition to ordering that the Respondent Companycease and desist from engaging in related, multifaceted viola-
tions of Section 8(a)(1) and (3), including discriminatorilythreatening that their business will be closed, or their em-
ployees will be discharged or suffer other reprisals, and also
from discriminatorily discharging employees, the Board or-
dered Respondent Company affirmatively to:(a) Reestablish the trucking operations of the Re-spondents and restore the work formerly performed by
the terminated CTC Unit employees.(b) Offer all CTC Unit employees who were termi-nated as a result of the Respondents' closure of the
CTC facility, immediate and full reinstatement to their
former jobs or, if those jobs no longer exist, to substan-
tially equivalent positions, without prejudice to their se-
niority or to any other rights or privileges previously
enjoyed and make them whole for any loss of earnings
and other benefits resulting from their discharge, less
any net earnings, plus interest. [Interest footnote omit-
ted.]....
(f) Make whole Eugene O'Conner for any loss ofearnings and other benefits resulting from his discharge,
less any net interim earnings, plus interest. [Footnote
omitted.]II. THEEVIDENCE
A. First Principles Well EstablishedBroadly governing first principles are well established. Thefinding of an unfair labor practice is presumptive proof some
backpay is owed, NLRB v. Mastro Plastics Corp., 354 F.2d170, 178 (2d Cir. 1965), cert. denied 384 U.S. 972 (1966).
The General Counsel's burden in a backpay proceeding is
``to show the gross backpay due each claimant,'' J.H.
Rutter-Rex Mfg. Co. v. NLRB, 473 F.2d 223, 230 (5th Cir.1973), i.e., the amount the employees would have received
but for the employer's illegal conduct, Virginia Electric Co.v. NLRB, 319 U.S. 533, 544 (1943).The burden is then on a respondent to establish any af-firmative defenses that would mitigate its liability, NLRB v.Brown & Root, 311 F.2d 447, 454 (8th Cir. 1963); namely,present unavailability of jobs, the amount of any interim
earnings that are to be deducted from backpay amount due,
and any claim of willful loss of earnings, NLRB v. MooneyAircraft, 366 F.2d 809, 812±813 (5th Cir. 1966). The burdenincludes showing a backpay claimant incurred a willful loss
of earnings by refusing to take new employment or by ne-
glecting to make reasonable efforts to find interim work, In-land Empire Meat Co., 255 NLRB 1306, 1308 (1981), enfd.mem. 692 F.2d 764 (9th Cir. 1982). An employer may miti-
gate its backpay liability by showing a discriminatee has
``willfully incurred'' a loss by a ``clearly unjustifiable refusal
to take desirable new employment,'' Phelps Dodge Corp. v.NLRB, 313 U.S. 177, 199±200 (1941).Any formula which approximates what the disciminateeswould have earned had they not been discriminated against
is acceptable if it is not unreasonable or arbitrary in the cir-
cumstances, Kansas Refined Helium Co., 252 NLRB 1156,1157 (1980). The Board's discretion is broad in its selection
of a backpay formula that is reasonably designed to produce
approximations of backpay due, Bagel Bakers Council ofGreater New York v. NLRB, 555 F.2d 304 (2d Cir. 1977);NLRB v. Carpenters Local 180, 433 F.2d 934, 935 (9th Cir.1970). When presented with both backpay and alternate
backpay formulas, an administrative law judge must deter-
mine which is the ``most accurate'' method to determine
backpay, W.L. Miller Co
., 306 NLRB 936 (1992). Finally,it is also well established where there are uncertainties, or
ambiguities, they are rightfully to be resolved in favor of the
wronged party, rather than the wrongdoer, Iron WorkersLocal 15, 298 NLRB 445 (1990); WHLI Radio, 233 NLRB326, 329 (1977); United Aircraft Corp., 204 NLRB 1068(1973); and NLRB v. Miami Coca-Cola Bottling Co., 360F.2d 569, 572±573 (5th Cir. 1966).B. The Offer of ReinstatementThough Star's purchase of Edgewater stock apparently ac-tually took place on February 5, 1990, by an earlier letter
dated January 17, 1990, Edgewater had notified each of the
former CTC employees (with courtesy copy to the Union)
that CTC had acquired Edgewater and was resuming CTC's
trucking operations through that company. The letter set forth
a reinstatement offer as follows:We are writing to offer you full and immediate rein-statement to your former position, without prejudice to
your seniority and all other rights and privileges, in- 154DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
cluding the compensation and other benefits which youenjoyed as an employee of CTC, Inc.It is requested that you advise me of your intent toreturn to work, in writing or by telephone at your earli-
est convenience.C. The Issues Stated in Context1. Employer's primary claim that CTC's discriminateeshave failed to adequately mitigate lossesOn April 20, 1990, Respondent entered the above settle-ment stipulation which contained backpay provisions for
making full remedy of the unfair labor practices. Nonethe-
less, Employer now primarily contends that all the formerCTC drivers are not due any backpay because they have
failed to mitigate their damages by failing to accept the em-
ployment at their same jobs that was timely offered them by
another company.On September 11 a certain meeting of CTC employees hadbeen held at which a personnel leasing company, Vanguard
Services, Inc. of Indianapolis, Indiana (Vanguard), offered
employment under certain stated qualifying conditions to all
CTC unit employees to do the same driving unit work, with
the same equipment, for the same customers, but to do so
as new employees of Vanguard who were to be then leased
as drivers to Edgewater. That Vanguard employment offer is
presently noted to constitute the sole basis for the Employ-
er's primary claim made here that discriminatees have notproperly mitigated their damages, and only to be excepted (at
best) are four former CTC discriminatees (P. Calato, D.
DeGolier, R. Gehling, and J. Rumsey), who were employedby Vanguard.The parties have a correlative dispute over whether Van-guard had offered wages, hours, and working conditions
which were, if not on balance superior, in any event so sub-
stantially equivalent, as to obligate (then) CTC employees to
apply for future employment with Vanguard to provide its
driver service to Edgewater, at the risk otherwise of a forfeit-
ure of backpay for their failure to substantially mitigate
losses by failing to take substantially equivalent jobs offered
by Vanguard. These primary issues are more conveniently
addressed and resolved after all corporate activity evidence
is marshaled in connection with the circumstances bearing on
group 3 below, though I presently find for reasons set forth
below, the primary contentions of Employer are without
merit.2. The parties are in basic agreement on thebackpayformula
Apart from disagreements on length of backpay periods ofthree different groups to be discussed below, the parties ap-
pear in basic agreement, and I find an appropriate measure
of backpay for each discriminatee is one based on the em-
ployee's average weekly salary at the time of the discrimina-
tory discharge by CTC, multiplied by the number of weeks
by quarter, in the backpay period when determined. The par-
ties have agreed an individual discriminatee's average week-
ly earnings is established by a calculation of the average
weekly earnings for the weeks each individual had respec-
tively worked for CTC in 1989. The parties also are in
agreement on the accuracy of the specified amounts of aver-age weekly earnings set forth in compliance specification, asamended, and as further amended at hearing.An appropriate formula then for establishing quarterlygross backpay for the 29 named discriminatees for whom
some backpay is claimed is to multiply an employee's agreed
average weekly earnings by the number of weeks for which
backpay is determined due for each employee, including any
bonus, and other benefits where appropriate, in each calendar
quarter during the determined individual backpay periods. In
that regard, at hearing, the Company admitted the claim of
a $1000 bonus due David Sikorsky (group 2, below) in the
fourth quarter 1989 was valid. Because the compliance speci-
fication otherwise has raised no other claim of bonus (or spe-
cifics of vacation and holiday loss) to any employee, such
benefits need not be further considered in establishing gross
backpay that may be due the discriminatees. There is also no
claim of loss advanced on pensions. However, medical
claims for medical expenses and claims for insurance pre-
miums recovery and offset are made, and they are handled
separately below.3. The basic issues on length of backpay periodThe parties are in agreement: CTC shut down on October6; Edgewater took over on October 9; and Vanguard there-
after leased drivers to Edgewater, to do the driver unit work,
without any interruption of the Employer's business. At hear-
ing, the parties agreed the backpay period begins on October
7. They are secondarily in major dispute on when the indi-
vidual backpay periods have ended, joining issue over the
length of backpay period in (essentially) three groups.a. The three groups, generallyGeneral Counsel in the compliance specification essen-tially contends backpay period ended: (a) for a first group of
11 employees on January 21, 1990; (b) for a second group
of 9 employees essentially a week later on January 29, 1990
(for several reasons); and (c) for a third group of 8 employ-
ees on February 24, 1990, because they were not fully rein-stated until then.General Counsel has conceded the backpay period of oneremaining employee (Jesse Lamphere) had ended earlier on
December 24, and Employer agrees that if any backpay is
due Lamphere, it ended then.Although the Employer has thus secondly contendedbroadly that Employer's backpay liability ended when it had
first offered reinstatement to all the discriminatees on or
about January 19 (sic), 1990, Employer admitted in its an-
swer otherwise (and presently contends) backpay liability, if
any, for all the employees (other than Lambert) ended on
January 21, 1990 (Sunday).b. Group 1, backpay period ending January 21, 1990To the extent Employer contends that backpay period endson Employer's offer of reinstatement (by letter dated January
17 or on January 19, 1990), I reject the claim and, to the
contrary, I find, in basic agreement with General Counsel,
Board precedent provides that when an offer of reinstatement
is made, discriminatees must have a reasonable period to
consider whether to return and, in that context, it is settled
that ``backpay is tolled on the date of actual reinstatement,
on the date of rejection; or in the case of those who did not 155CLIFFSTAR TRANSPORTATION CO.reply, on the date of the last opportunity to accept.'' South-ern Household Products Co., 203 NLRB 881, 882 (1973).However, an alloted time to effect return must be reasonable
under the case circumstances, Neeley's Car Clinic, 255NLRB 1420, 1422±1423 (1981). (There an offer limited to
report to work in 5 business days was not enough in not al-
lowing a discriminatee time to give a reasonable notice to an
interim employer.)Although Employer contends the backpay period fordiscriminatees ended on January 21, 1990, it does so for a
reason General Counsel has contested successfully. Some-
what inconsistently then, General Counsel would rely on a
claim that Employer effectively admitted that the first
group's backpay period ended on January 21, 1990.In any event, Employer's record made of the employees'responses and returns shows all the employees named in
group 1 but one (T. Beebe) had reported in the workweekbeginning on January 22, 1990 (Monday). Employer con-
tends all employees in group 1 had arranged report dates of
January 22 or 23, 1990. Indeed, Conlin has testified credibly
he kept his related records contemporaneously. Conlin's
records show, though most (7 of 11) of group 1 actually re-
turned then as they had arranged with him, 4 others (with
asterik below) did not. The group 1 employees, with agreed
average weekly earnings, and with actual return time accord-ing to Conlin's testimony/records, are:NameReturn Date
Avg. WeeklyEarningsBeebe, Timothy*1±29±90$702.45
Bush, Robert1±22±90846.20

Degolier, Dennis1±22±90720.30

DiPietro, Louis*1±24±90473.20

Hall, Carter1±22±90749.33

Keefe, Kevin1±23±90457.90

Nephew, Marvin*1±24±90700.58

O'Connor Eugene1±22±90522.53

Piazza, Mark*1±24±90740.35

Rumsey, John1±23±90614.15

Sutter, Roger1±22±90748.00
Actual return date in group 1 displayed above appears asit was personally compiled in Conlin's records of his com-
munications with employees (R. Exh. 6). If it does not ap-
pear in review clear that Conlin's record of such qualifies as
a compilation exhibit in its entirety, in not being entirely
compiled by him from the Company's records, it appears no
less reasonably inferable of record that the above return dates
are shown as they are to be found on Employer's payroll
records. Thus, although Conlin testified he contempora-
neously entered the date an employee had actually returnedto work on either a direct observance of it and/or on internal
report of some subordinate, Conlin testified Employer's pay-
roll records would support the same, which Employer later
offered to make available to General Counsel. Conlin has
also compiled a record of when the employee said he wouldreturn, but which was deemed susceptible of being of a self-
serving nature. Conlin's record thereof was found otherwise
competent in service to Conlin, if needed to refresh Conlin's
recollection in testifying thereon (as it was). Moreover, under
the described circumstances Respondent's Exhibit 6 is also tobe independently deemed competent evidence in the form ofConlin's past recollection recorded.The discriminatees appearing in group 1 without an asterikby their name actually returned on the date set opposite their
name, as elected by them and agreed with Conlin. The four
names with asteriks not only denote instances where the ac-
tual return date was later, but also not as agreed, i.e., not the
same as Conlin's note of the employee's arranged report
date. The four are discussed below.Though General Counsel has contended, and I agree, thatany ambiguity on report dates that may exist between Re-
spondent Employer's recorded account of employees' return
and an employee's account of his return should be resolved
in favor of an injured party (employee), only two
discriminatees (in all) have testified, namely, former CTC
employee and Union Steward Louis DiPietro and former
CTC employee Gerald Small, though Small has testified pri-
marily on his self-employment business. DiPietro testified as
union steward and in regard to certain activity of some oth-
ers, without support of notes, which is considered below in
full. Apart from DiPietro's testimony, General Counsel has
relied on purported variances from Conlin's contempora-
neous record (R. Exh. 6), as they are found to arise when
comparison is made with another exhibit (G.C. Exh. 9)
which was earlier submitted by Respondent during General
Counsel's investigation.In so far as an application of General Counsel's Exhibit9 data is to be made to group 1, a commonly indicated re-
turn-to-work date of January 27, 1990, therein does not per-
suade to the contrary of Conlin's personally kept and more
definitive daily record of the discriminatees actual return, but
rather the commonality of that date's appearance (in G.C.
Exh. 9) in this record more persuades there is there likely
repetitive use of a common payroll week ending date (i.e.,
Saturday, January 27, 1990) which is then only the more no-
tably compatible with Conlin's personally kept record, espe-
cially with the elapsed weeks in General Counsel's Exhibit
9 also shown as 15, thus confirming the same period through
January 21 as backpay period ending date, albeit the weeks
are not there broken down in the required ``Woolworth Quar-ter'' (1989±fourth quarter 12, and 1990±first quarter 3).Finally, the General Counsel does not appear to seek anyadditional 1- (or 2-, or 3-) day claim in the compliance spec-
ification (as amended), or in brief, for any of the (six) group
1 employees whose indicated return by Conlin's record is
after January 22, 1990. Rather General Counsel's position is
continued in brief on the above-stated (practical) grounds
that Employer's position is such as to (essentially) agree
backpay period for all the group 1 employees ended on Janu-ary 21, 1990. Thus, drivers in group 1 appear (necessarily)
viewed by the parties as timely reinstated in the week fol-
lowing their receipt of the letter of reinstatement, whether re-
turning to work the early part of that week as arranged, or
simply reporting 1±2 days later than they had agreed, except-
ing only T. Beebe.Other facts established concerning this group 1 appearwholly supportive. The Employer's business in large measure
involves over-the-road dispatch that occurs on varying days.
Conlin's personal records of employees' receipt of the letters
of reinstatement, based on his recording of the dates of
signed, postal return receipts (which the Employer also of-
fered to make available to General Counsel) establish that all 156DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
the discriminatees (including DiPietro) in group 1, except forT. Beebe, had promptly received the Employer's letter of of-
fered reinstatement on Thursday, January 18, 1990 (as had
23 discriminatees in all that day). I am thus wholly per-
suaded that the employees named in group 1 had prompt re-
ceipt of the Employer's written offer of reinstatement dated
January 17, 1990, and, as promptly, all the above group 1
discriminatees communicated with Employer and arranged
for their return on either January 22 (Monday) or 23 (Tues-
day), 1990. Conlin has there recorded even T. Beebe had re-
sponded on January 20, 1990, and that T. Beebe had agreed
he would return on January 23, but did not actually return
(to payroll) until January 29, 1990 (or later). However, T.
Beebe was already driving for Edgewater.In that regard, though there is some conflict in the evi-dence over whether T. Beebe was employed as an employee
of Vanguard or Shanlor Trucking (Shanlor), there appears to
be no dispute about his being leased to Edgewater and al-
ready working as a driver in this period (below). Shanlor is
another company that leased a few drivers to Edgewater,
with some indication of record that T. Beebe was one. Un-
like Vanguard, Shanlor leased some trucking equipment to
Edgewater, though CTC subleased by far most of the truck-
ing equipment to Edgewater, below. However, certain testi-
mony of Ronald Robinson, a Vanguard officer, would more
indicate T. Beebe was employed by Vanguard and that Van-
guard had leased him to Edgewater as a driver at the time.Although DiPietro's recollection of his own personal re-ceipt of a letter of reinstatement was that he had received hisletter on January 19, 1990, though Conlin's record indicates
January 18, 1990, DiPietro has in practical effect confirmed
Conlin on employees' having early notice. DiPietro thus tes-
tified that because DiPietro was steward, he received a num-
ber of calls from certain other former CTC drivers who had
received their letters on January 18, 1990 (Thursday).
DiPietro then advised all the employees who had called him
on this matter to go to Edgewater the following day and see
what it was about, as did DiPietro himself.Indeed, DiPietro relates a group of some 12±15 (includingDiPietro) went out to Edgewater on January 19, 1990 (Fri-
day). DiPietro recalls they went into Conlin's office in
groups of three or four, and that Conlin asked (seemingly)
DiPietro's group, when they would be available to return.
(DiPietro didn't recall which two or three drivers had gone
into Conlin's office with him on Friday.) DiPietro, who at
this time was not working, responded, immediately, DiPietro
meaning Monday, January 22, 1990, which DiPietro identi-
fied as the first available workday.In any event, DiPietro then significantly recalled Conlintold them to come in on Monday. (It is reasonably clear
Conlin told all them the same thing. Thus, DiPietro has testi-
fied he made arrangements with 12±15 to gather at his house
over the weekend, and they then arranged to gather for cof-
fee on Monday morning before they returned to Employer.)On Monday, DiPietro and 12 others (whom he specificallynamed) returned in a group together. Only 6 of the 11 in
group 1 were amongst the 12 who returned with DiPietro on
Monday. However, five of those named are shown by Conlin
record as actually returning to work on Monday, January 22,
1990. DiPietro relates when the group of 12 (13 including
DiPietro) came in together, Employer's Carol Iden handed
them stacks of paper to fill out. According to DiPietro hisgroup then had to fill out ``tons of paper work,'' includingapplications (though conceding), to update their DOT files
and to make out logs. Thus, Edgewater's president Conlinhas testified relatedly and credibly that, in so far as he knew,
former CTC drivers (discriminatees) were not required to fillout new applications, except those required to do so to up-
date their DOT files. (There is no evidence, nor contention,
to the contrary.) When CTC drivers finished their required
paperwork, they handed it back in to Iden who then reviewed
it all to make sure that it was done correctly.DiPietro appears to have asserted generally (at least), atone point, that there was no work assigned Monday to the
employees, and he related they hadn't discharged the Van-
guard drivers who were still working. DiPietro also recalled
he brought a 13th CTC employee, William Ulrich, in that
afternoon, assertedly because Ulrich wanted his steward
present when he returned. However, Ulrich is a group 2
discriminatee (with backpay period as claimed ending on
January 29, below), and who, according to Conlin, did not
return on January 29 as he had earlier agreed, and later quit
on February 5, 1990.To the extent DiPietro's testimony would indicate that noone had returned to work on Monday, I simply do not credit
that assertion fully. Rather, I credit Conlin's contrary ac-
count, supported as it is by his contemporaneously kept
records, which I find more reliable in showing of some 15±
16 discriminatees initially agreeing to return on January 22,
1990, 8 actually returned to work that day, especially with
Conlin's offer to make supporting payroll available.Indeed, there are actually nine who in that manner areshown to have worked for Edgewater on January 22. One
was H. Rumsey, who was the first former CTC employee toapply for work with and be hired (in 1989, below) by Van-
guard for Edgewater's work. Thus, H. Rumsey had been pre-
viously and up until January 22, 1990, employed by Van-
guard as a driver examiner of drivers leased to Edgewater,
under circumstances that are more conveniently to be de-
scribed further below. Though H. Rumsey was a former CTC
employee, he was notably not a discriminatee. (CTC had re-leased him before October 7.) The four discriminatees pre-
viously hired by Vanguard and working at Edgewater re-
turned to Edgewater's direct employ on different dates. Thus,
Degolier and J. Rumsey (group 1) returned (as agreed) onJanuary 22, and, Gehling (group 2) on January 29, 1990, as
agreed. The fourth, Colato (group 3), though previously em-
ployed by Vanguard and leased as a driver to Edgewater,
was apparently first directly employed by Respondent
Edgewater on January 24 as a helper, under circumstances
which are to be addressed in the consideration of group 3
(below).Of the 11 named discriminatees in group 1, I presentlyfind 5 had actually returned to work on January 22, and 2
on January 23, 1990, as agreed. Though there are four in
group 1 who did not subsequently report on either January
22 or 23, 1990, on the basis of Conlin's testimony and/or his
records, I find they also had agreed to report then. The cir-
cumstances of Union Steward DiPietro presently aside, 1 of
the (then) remaining 3 in group 1 (Piazza) that Conlin effec-
tively testified agreed to return on January 22, but who did
not actually return until January 24, 1990, was not amongstthe 12 named by DiPietro as having arrived in a group with
DiPietro on Monday. Piazza's arrangement was thus far more 157CLIFFSTAR TRANSPORTATION CO.likely made directly with Conlin, and (I find) it was to returnearlier and Piazza then actually returned 1±2 days later, as
Conlin's records and testimony more credibly reflect. Thesecond discriminatee (M. Nephew) was recalled as amongst
DiPietro's group, but he did not testify, and DiPietro did not
specifically testify M. Nephew did not work on January 22,
1990. In any event, I conclude and find Conlin's evidence
has more credibly shown M. Nephew as one of the five of
DiPietro's group who had actually returned to work on Janu-
ary 22, 1990.The third, T. Beebe, though shown by Conlin's records ashaving agreed to return on January 23, but as actually return-
ing on January 29, 1990 (or later), had previously been
working on Edgewater work (whether as noted, he did so as
a leased employee of Vanguard or Shanlor). In any event, the
General Counsel appears to have advanced no claim for T.
Beebe, beyond a backpay period ending January 21 in the
compliance specification (or as amended), at hearing, or in
brief, whether on that practical account or otherwise.CTC over-the-road drivers were dispatched by seniorityand basically paid a mileage rate for miles they drove.
DiPietro however was one of seven local yard drivers, six
being located at Edgewater, and one at the Ralston and Pu-
rina yard. Yard drivers generally received an hourly rate for
the time they worked in the yard. Though Conlin's record
shows DiPietro's not returning until January 24, DiPietro in
contrast testified he was pretty sure he had actually returned
to work a day earlier, thus on Tuesday, January 23, 1990.
Otherwise, DiPietro related only generally that dispatcher
Mike Albach told DiPietro when to come in and asked what
shift he wanted.Though DiPietro recalled asking in a Friday meeting withConlin to return immediately, and being directed to report on
Monday, it is clear that DiPietro, generally a yard driver, was
also on occasion a trip driver. He and other over-the-road
drivers were first required on Monday to fill out considerable
paperwork before receiving any dispatch, or (at least) in
DiPietro's case, any yard work assignment. The paperwork
required of those reporting on Monday, in the circumstances
of this case, was required of the over-the-road drivers part
of whom began work that day, and others of whom General
Counsel would appear to have effectively conceded went to
work later, but had achieved reinstatement, and were in this
earlier time engaged in preliminary record preparations for
the next available dispatch. In DiPietro's case, and contrary
to his recollection, Conlin's testimony was notably firm and
convincing that DiPietro's return was on January 24, 1990,
and it was as it was elected by him.Credible Conlin testimony and records confirm 9 of the 11in group 1 (who are 9 of 18 former CTC drivers overall that
Conlin recorded he saw personally on January 19, 1990)
came in personally that day to talk to Conlin, and they ar-ranged their return. Thus, I find 7 of the 11 in group 1 had
already decided to return, so notified Conlin, and had actu-
ally returned as agreed on either January 22 or 23, 1990, and
I credit Conlin they had individually designated to him those
respective dates as the date for their return. Moreover, on the
weight of the more consistent evidence I find Conlin testified
convincingly that trucks were available for all the CTC driv-ers whenever they had wanted to return. The fact that some
Vanguard leased drivers (whether former CTC drivers or not)
continued in employ in some transition period does not war-rant contrary finding. Credited Conlin records also reflectonly eight discriminatees actually returned to work on Janu-ary 22, three more did so on January 23, and seven more did
on January 24, 1990.In other words, despite continued use of some Vanguard(nondiscriminatee) leased drivers by Edgewater, (I find) the
availability of a truck, e.g., in use by a Vanguard leased
(nondiscriminatee) driver, was not a factor in any given
discriminatee's election for an early or later date of return.
Although there was some time required on paperwork and
various considerations of availability and of seniority ordered
truck assignments (dispatch) to over-the-road drivers on a
next available dispatch basis which may also have contibuted
in some instances to delay in resumed dispatch, to the extent
such was present, it reasonably appears to have been so only
generally as before. In regard to the minor conflict on
DiPietro's return, Conlin has testified the more firmly that
Union Steward DiPietro's return on January 24, 1990, was
as he elected, adding specifically and convincingly, if he had
wanted to return earlier, he could have, as there was work
for him.Moreover, even if I were to credit DiPietro's recollectionof his return over Conlin's account of DiPietro's return on
January 24, DiPietro would then place his return but a day
earlier, on Tuesday, January 23, with the record showing
union steward business accomplished by him for the benefit
of other drivers over the weekend, the prior morning, and the
afternoon. Finally, General Counsel does not appear in the
compliance specification nor in brief to have advanced a
claim for any day of this week, not for DiPietro, or for any
individual in group 1.Thus, on the weight of more consistent and credible evi-dence of record, I conclude and find as to the above named
group 1 discriminatees that all the employees in group 1 had
promptly received Employer's written offer of reinstatement
in the period January 18±20; that they had as promptly (with-
in the same 3 days) communicated their decision to return
to Conlin; and that they all had as promptly arranged directly
with Conlin an acceptable early date for their return and I
thus find that all were reinstated on their elective actual re-
turn early the next week, on Monday, or Tuesday as agreed,
or constructively as of the agreed date, albeit one some of
them did not meet.In short, I find vagaries of completing required driver pa-perwork, and choice associated with next available dispatch
time for over-the-road drivers, more explain the minor (1-)
day variance in the initially arranged start back dates of Jan-
uary 22 or 23, rather than unproven claim of nonavailability
of truck, or any nonrelease of Vanguard or Shanlor leased
driver. Thus I credit Conlin's firm testimony that trucks wereavailable to all the discriminatees, especially with no conten-
tion of General Counsel to the contrary made on any group
of employees.Therefore, in light of the circumstances of this case show-ing early notice and basic agreements the discriminatees in
group 1 made with Conlin for their early return, starting Jan-
uary 22 and 23, 1990, and especially with the General Coun-
sel not contending nor advancing grounds for any associated
partial week extension, I conclude and find employees in
group 1 were effectively reinstated by their agreements with
Conlin to return on January 22 and 23, 1990, and by theiractual or their constructive return on agreed dates, and I thus 158DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
further find that their backpay period ended on January 21,1990. I also observe all (excepting T. Beebe) actually re-
turned within payroll week ending January 27, 1990 (below).Accordingly, the I conclude and find, to arrive at theamount of the gross backpay due the discriminatees presentlynamed in group 1, it is appropriate that average weekly earn-
ings of group 1 employees be multiplied by 12 weeks in
fourth quarter 1989 and by 3 weeks in first quarter 1990, as
is set forth in the (amended) compliance specification.c. Group 2, with claimed backpay period endingJanuary 29, 1990First, notably excluded from group 2 is Jesse Lamphere,who was initially included in group 2. General Counsel in
the amended compliance specification and at hearing stated
Lamphere had his backpay period (effectively) end earlier on
December 24. Respondent Employer agreed at hearing,
Lamphere's backpay (if any is due) would have ended then,
on the basis of Lamphere's reported loss of his driver's li-
cense then, along with being charged with DWI. Indeed,
Conlin testified credibly that Lamphere requested Employer
make inquiry as to what if anything might be done in regard
to his suspended license. When Employer made an inquiry,
Employer received confirmation that it was anticipated by
authorities that the charge of DWI would be prosecuted, and
suspension of Lamphere's license would continue with pro-
jected DWI prosecution.Be that as it may, no evidence is presented thatLamphere's license was ever earlier reinstated in the material
backpay period. To the contrary, the continued suspension of
Lamphere's license after December 24, and up to the
issuance of Employer's letter of reinstatement to him, effec-
tively throughout the remainder of Lamphere's arguable
backpay period, is not contested by General Counsel. Indeed,the General Counsel concedes in brief there was an agree-
ment on the effective end of Lamphere's backpay period on
December 24 by stipulation. Accordingly, I find that the li-
cense suspension occasioned Lamphere's continued nonavail-
ability as a driver after December 24 and throughout the re-
mainder of his backpay period.In light of the above showing on Lamphere's continuednonavailability as a driver for the remainder of his backpay
period, especially where there is no claim otherwise ad-
vanced, nor does there appear on this record any grounds
presented for continuation of a backpay accrual otherwise,
i.e., on the basis of some unmet obligation of Employer to
offer an alternative employment to Lamphere, I agree the
backpay period of Lamphere effectively ends on December
24. Thus, not only is no evidence presented Lamphere had
previously worked as a helper for CTC, or that CTC used
a helper classification, but also, as appears in the discussion
of the group 3 discriminatees (below), Edgewater had used
no helper position before January 24, 1990, when it used a
make-work, not regular helper position. Thus, there appears
no warrant of record to conclude any backpay is due
Lamphere beyond December 24. But see and compare DeJana Industries, 305 NLRB 845 (1991), where helper back-ground circumstances were otherwise, and called for a rein-
statement of a driver discriminatee to the lesser position of
helper that did not require a driver's license.Accordingly, I find Lamphere's backpay period interruptedwith suspension of Lamphere's driving license on December24, and the related charge of DWI, with there being no addi-tional accrual of backpay in the excepted period starting then
and continuing through the telephone response to Conlin on
January 22, 1990, confirming Lamphere's nonavailability to
Respondent Employer's recent offer of reinstatement. In es-
sential agreement with the parties, I find Lamphere's back-
pay period, as a practical matter, ends on December 24 (11
weeks).In regard to the remaining nine discriminatees named ingroup 2, contrary to Employer's claim that the backpay pe-
riod for this group also ended on January 21, 1990 (even,
e.g., following receipt of Employer's reinstatement offer), ex-
isting Board precedent allows discriminatees a reasonable pe-
riod of time to decide if they wish to return, when the re-
quired offer of reinstatement is made. In that context it
states, ``[B]ackpay is tolled on the date of actual reinstate-
ment, on the date of rejection; or in the case of those who
did not reply, on the date of the last opportunity to accept.''
Southern Household Products Co., 203 NLRB 881, 882(1973). In the present case, there was no last date to reply
stated in the Employer's letter of reinstatement.General Counsel submits that a period of approximately 10days (presumably, on receipt of offer) is a reasonable time
to be applied as a (seemingly) last opportunity to accept and
arrange report, where none is stated. The General Counsel
submits, for group 2 discriminatees who reported within 10
days on January 29, 1990, as agreed, backpay ends then. For
those who were to report then or later, but only quit later,
General Counsel would end their backpay on January 29,
1990, also.Thus in brief, General Counsel observes Employer's Janu-ary 17, 1990 offer of a full and immediate reinstatement did
not provide any date on which the employees were to report
their willingness to work, nor did it state any date on which
their employment must commence. Rather it had simply re-
quested the employee advise the Employer of the employee's
intent to return at his earliest convenience (above). Conlin
confirmed it was done that way for the employee's conven-
ience, and he was not expected to start immediately. How-
ever, Conlin kept records showing the date of an employee's
actual receipt of the Employer's offer, his response, and the
date of his agreed and actual return.The underlying circumstances of this case are supportiveof a use of a 10-day period as a reasonable period for
discriminatees to respond in the sense there was an early no-
tice of the offered reinstatement to all discriminatees effected(between January 18±20, 1990), and there was prompt reply
by all of them, of even time, and with no circumstances pre-
sented in this case as fairly calling for a needed longer pe-
riod to report and arrange a return. Whether an evaluationis made of the entire 36-man unit to whom letters of rein-
statement were sent, or the 29 here for whom some backpay
claim is being made, or restrictively of the 9 presently con-
sidered, all the discriminatees had early notice by January 20,
1990.Thus of the some 36 letters of reinstatement that were sentout on January 17, 1990, to the entire former CTC unit,Conlin record shows 23 discriminatees (or their agents)
signed as receiving the letter promptly on January 18; 2 on
January 19; 2 on January 20; and on the 9 for whom Conlin
did not (at least) make entry of the date of receipt of a
signed postal return receipt, it is no less clear they had also 159CLIFFSTAR TRANSPORTATION CO.received prompt actual notice, from their recorded responsesto Employer. (Conlin recorded that two of those nine re-
sponded to him on January 18; five had on January 19; andthe last two on January 20, 1990.) Stated another way, of 29
discriminatees for whom some backpay is claimed due tomake them whole, 21 had signed for receipt of reinstatement
letter on January 18, and 1 had on January 19, 1990, and of
the remaining 7 for whom there is at least no record of
signed postal return receipt recorded, 1 of 7 had responded
on January 18, 4 had on January 19, and 2 on January 20,
1990. Finally, and most pertinently, of the nine employees in
group 2, seven had signed on January 18, and the remaining
two had actually responded on January 19 and 20, 1990; and
overall one had responded to Conlin on January 18, four on
January 19, and four on January 20, 1990.General Counsel has strong support in the circumstancesof this case for the norm advanced, namely, all
discriminatees had early notice of the letter that offered them
reinstatement, and all had promptly responded to Respondent
Employer about it. In raising, then (essentially) waiving in
the circumstances of this case, (a) any claim Employer's
offer of reinstatement was defective on basis of an indefinite
reply requirement, and (b) (claimed) requirement that the
date that an employee called to decline employment should
normally be the date on which backpay period is tolled, Gen-eral Counsel nonetheless submits, in the circumstances of
this case, that backpay period of all discriminatees in group2 is appropriately to be ended on January 29, 1990.An allowance of a period of 10 days for response bydiscriminatees with timely notice (as shown here) does com-
pare favorably with a reasonable amount of time heretofore
allowed for last opportunity to reply, i.e., when it had been
set forth definitively in writing by an employer in letter of-
fering reinstatement, Southern Household Products, supra,203 NLRB at 882 (where the discriminatees were directed by
letter dated April 7 to reply and notify the employer of their
position concerning reinstatement not later than April 18); cf.
American Mfg. Co. of Texas, 167 NLRB 520, 521 (1967),and see cited Eastern Die Co., 142 NLRB 601, 604 (1963),enfd. 340 F.2d 607 (1st Cir. 1965). But also see and compare
Bob Maddox Plymouth, 256 NLRB 813 (1981), where alonger period to effect reinstatement return may be found
reasonable, if other circumstances present warrant (e.g., a
month where interim earnings were still being earned).The circumstances of discriminatees named in group 2 aresomewhat varied, but the facts of this group, for the most
part, are not in dispute. As shown below, four actually re-
ported to work on January 29, 1990, as agreed (with Conlin),
and it is readily clear under the above Board precedent, end-
ing their backpay on that date is appropriate. One other
(Small), who had promptly responded, and who had also ini-
tially agreed to report on Janaury 29, 1990, called that day,
and declined the job offer (quit, as shown by a Q, below).Small was then (and had been for some time) self-em-ployed in the trucking business. The interval between, on the
one hand, Small's receipt of his offer of reinstatement (Janu-
ary 18) and his prompt initial response (January 20, 1990)
arranging for his return on January 29, 1990, and on the
other hand, his announcement on January 29, 1990, of his
decision to quit, depicts a reasonable period of time in which
Small fully (re)considered the matter of his return, and noti-
fied Employer of his (final) decision not to return. Accord-ingly, I find Small's backpay is also appropriately ended onJanuary 29, 1990.The main issues in this group arise in regard to the re-maining four. Two (Sikorsky and Ulrich) had agreed to re-
turn, but later declined job offers (quit). (All three quits were
wholly voluntary.) Contrary to the compliance specification,
and related contention of General Counsel, Employer con-
tends two others (Boye and Higbee) had actually returned to
work a week earlier, as agreed, along with the others already
found to have done so in group 1.Group 2 discriminatees with actual return date shown ac-cording to Conlin, and with their average weekly earnings,
are:NameReturn DateAvg. Weekly Earnings
Boye, Bill*1±22±90$701.05
Gehling, Richard1±29±90419.83

Higbee, Leslie*1±22±90537.18

Ozga, Robert1±29±90858.10

Sikorski, David2±05±90 Q774.38

Sternisha, Jeffrey1±29±90742.55

Ulrich, William2±05±90 Q789.45

Small, Gerald1±29±90 Q641.65

Yonkie, John1±29±90664.25
Ulrich, according to Conlin's evidence, had verbally re-sponded to Conlin on January 19, 1990, and agreed to return
on January 29, 1990. DiPietro recalled that Ulrich had per-sonally reported to Conlin on the afternoon of January 22,1990, with DiPietro present (at Ulrich's request). (DiPietro
does not contest that Ulrich agreed to report on January 29,
1990.) Thus, in either event, Ulrich failed to report for workas he had agreed on January 29, and then only a week later,on February 5, 1990, notified Employer that he quit. In con-
trast, Sikorski, after verbally reporting to Conlin on January
20, 1990, and, then agreeing to report for work on February
5, 1990 (essentially in 2 weeks), notified Employer on the
last day thereof that he quit, without returning.The only other area of an arguable factual dispute arisingin regard to group 2 is that the Employer has contended, on
the basis of Conlin's evidence, that two (Boye and Higbee)
in group 2 had actually returned a week earlier, thus in cir-cumstances under which they would appear more appro-
priately to be included in group 1. Neither Boye nor Higbee
has testified. Higbee was not named as amongst the
discriminatees reporting with DiPietro on Monday, January
22, 1990; though DiPietro thought Boye was. However, I
have earlier found some five others named in DiPietro's
group had actually returned to work on January 22, 1990,
and, in the end, I find Boye and Higbee more likely did so
also.Both Boye and Higbee are similarly shown by Conlin'sevidence as actually returning to work on January 22, 1990.
Although the General Counsel continues to contend in brief
for a backpay ending date of January 29, 1990, for Boye and
Higbee, General Counsel does so with the (apparent) sole re-
liance on the variance urged as generated from the Respond-
ent's position paper presented during the charge investiga-
tion, and with related reliance on Board and court holdings
that any uncertainties should be resolved in favor of the
discriminatee, a principle with which I wholly agree, and
would apply in appropriate circumstances. 160DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
The problem is the (backpay) position paper Respondenthad presented to the General Counsel does not explicitly, or
sufficiently support the variant dates claimed. Thus General
Counsel's Exhibit 9 reflects Boye had returned to work the
week of February 3, 1990 (compatibly showing 16 weekselapsed), but inconsistently reflects that Higbee had returned
to work the week of January 27, 1990 (and confusedly, if not
also incompatibly, showing 16 weeks). Error in the position
paper is obvious. Significantly, the position paper, in reflect-
ing Higby returned to work (as was the case with certain oth-
ers earlier shown in group 1) in the week of January 27,
1990 (Saturday), which I have earlier concluded represented
a common week ending date in regard to others in group 1
(above), is then similarly not itself inconsistent with the
weekday return day claimed by Employer, namely, Monday,
January 22, that is definitively shown by Conlin's record (R.
Exh. 6) as the day of Higbee's (and others') actual return to
work. It is with regard to Higbee that the apparent error ex-
ists in General Counsel's Exhibit 9. Higbee's return to work
on January 22, 1990, is thus more indicated by the weight
of mutually consistent and more credible evidence than not.In contrast, at least surfacedly, it would appear a potentialambiguity exists in Boye's instance. This appears to be so
because the week of February 3, 1990 (also a week ending
Saturday), is reflected in the position paper of Respondent
(G.C. Exh. 9) for Boye's return to work, thus, a week ending
date in use, that would then encompass January 29, 1990,
and thus arguably tend to support the claim of General Coun-
sel that Higbee's backpay period had ended on January 29,
1990, as would the related notation of 16 elapsed weeks in
Boye's backpay period. If so viewed, it would also appear
reasonably inconsistent with Employer's claimed return date
of January 22, 1990, for Boye, based on Conlin's evidence
of Boye's return that day. Nonetheless, for (essentially) two
reasons I am persuaded in the end, and I conclude that bothBoye and Higbee had returned to work on January 22, 1990,
and, accordingly, in agreement with Employer, I find the
backpay period for Boye and Higbee ended on January 21,
1990.Thus first, it is General Counsel's burden to establishgross backpay due. A logically essential element of meeting
that burden would appear to require General Counsel to have
initially establish by prima facie evidence both the beginning
and ending date of the advanced gross backpay period. The
compliance specification (as amended) alleged that the Gen-
eral Counsel relatedly contended, but the Employer did not
admit, not in answer or otherwise, that the backpay period
of Bowe and Higbee had ended on January 29, 1990. Neither
Bowe nor Higbee testified. Indeed, no witness has testified
directly that either Bowe or Higbee had actually returned on
January 29, 1990, let alone done so convincingly. Even Gen-
eral Counsel's Exhibit 9, on which General Counsel solelyrelies in brief, does not explicitly establish Higbee returned
on January 29; nor does there appear any other credible hard
evidence presented that either Bowe or Higbee returned on
January 29, 1990.In contrast, clear weight of both General Counsel's evi-dence (G.C. Exh. 9) and Respondent's evidence (Conlin tes-
timony and R. Exh. 6) more establishes that Higbee and oth-
ers (and unlike Higbee, with 15 elapsed weeks shown) re-
turned on January 22, 1990. With error on its face, General
Counsel's Exhibit 9 is shown less reliable. Thus, on the evi-dence presented, I find General Counsel simply has not pre-sented evidence sufficiently persuasive to meet the burden
that either Boye or Higbee did return to work for Employer
on January 29, 1990, as is claimed in the compliance speci-
fication and in brief, and is required of General Counsel to
establish in the first setting the outer perimeter of gross back-
pay due these discriminatees.Second, even if I were to view the February 3, 1990 datein General Counsel's Exhibit 9, in tending to support a return
on January 29, 1990, as General Counsel essentially claims
in urging that backpay ending date, that is a weak and
strained prima facie showing at best and one reasonably lim-
ited only to Bowe. In stark contrast, Conlin's testimony, par-
ticularly in regard to his contemporaneously kept records in
this matter (I find) was simply far more impressive, and the
very state of those especially definitive records, as kept in
this area, only to be deemed the more credible.That evidence additionally shows Boye had received hisletter offering reinstatement on January 18; that he had re-
sponded promptly on January 19, in person then telling
Conlin that he would return on January 22, which Conlin has
wholly consistently further recorded that Bowe actually did.
Higbee is shown to have received a reinstatement letter simi-
larly on January 18, but to have immediately verbally calledthat very same day. Though Conlin evidenced some failure
in recalling what a Higbee (report date) note of 9 a.m., Janu-
ary 19 (Friday), meant, Conlin has no less convincingly re-
corded that Higbee actually returned to work on January 22,
1990, the next workday. In the end, I find Conlin's evidence
is more internally consistent, and more persuasive. I thus
conclude and find, on the weight of the more credible evi-
dence of record, that both Boye and Higbee actually returned
to work on January 22, 1990, as Conlin and his above
records have persuaded.Otherwise, in general agreement with General Counsel, es-pecially in the light of the limited claim General Counsel ad-
vances in the circumstances of this case and, in the absence
of any evidentiary circumstances appearing in the present
record to warrant any further extension of an opportunity to
return as necessary to effect a full Board remedy, I conclude
and find where Employer, as here, has left an otherwise offer
of full reinstatement open ended for the employee's conven-
ience as to when the employee must respond, and, where all
discriminatees had prompt notice of such an offer of rein-
statement, had promptly responded to it, and had notified
Employer of their decision to actually return on certain
agreed dates, a full 10-day period (following receipt of offer)
then appears as a reasonable period for the employee's deci-
sion to return or not to return to be finally determined andfor an employee to notify Employer thereof, absent some
specific showing there was reasonable need or some addi-
tional individual justification for a longer period to arrange,
and actually return, that is not readily apparent here.A longer period to decide to return or not to return wouldappear clearly not required in the instance of Ulrich, who
had agreed on January 22 to return on January 29, 1990, and
who not only did not return then as agreed, but also had only
a week later on February 5, 1990, eventually communicated
to Employer that he quit. I find Ulrich's backpay period is
appropriately ended on January 29.A closer question appears presented in the circumstancesof Sikorski. Sikorski verbally communicated to Employer on 161CLIFFSTAR TRANSPORTATION CO.January 20, 1990, that he would return in 2 weeks, which,on its face, would normally appear as a reasonable period of
time for Sikorski to have arranged for his actual return. At
the end of that arranged period, Sikorski, like Small, had
promptly notified Employer of his (reconsidered) decision
that he would not return. (There is no evidence presented Si-
korski had decided earlier that he would not return.)However, General Counsel would set the gross backpaylimit by formula use of a 10-day period, as a reasonable
outer limit for a discriminatee to respond (sic) or report(seemingly effectuate return), i.e., within 10 days to be pro-
vided, notify Employer of a decision to return at a certain
reasonable date and then return on that date, or, failing to
have notified Employer of a final decision to not return with-in those 10 days, to have backpay end at end of the 10 days
provided. (General Counsel in brief does not appear to other-
wise explicitly state when the 10-day period is to start,
though it would reasonably appear the referenced full 10-day
period would appropriately start with a given employee's re-
ceipt and/or awareness of the letter of reinstatement. Thus,
I proceed on the basis General Counsel would effectively
end the backpay period 10 days after receipt of the offer, and
toll the backpay period at end of the 10-day period where
an employee does not return after that period as arranged
within that period and without a timely notice of quitting
registered by the employee earlier in that period.The General Counsel's basic position and Board precedentis clear that the backpay period does not end with mere
issuance of an offer of reinstatement. (Conlin's records show
Sikorski had notice on January 18 and had respondedpromptly on January 20, 1990.) If the backpay period for Si-
korski is to be ended on January 29, it would appear clear
Sikorski had 10 full days, following the evidenced notice of
the offered reinstatement, to effect a final decision not to re-
turn.In light of the apparent equal reasonableness of the Gen-eral Counsel's submitted formula for determining length of
the backpay period, in agreement with General Counsel, I
conclude and find that, in the circumstances of this case, a
period of 10 days was adequate time to allow for Sikorski
to both make and to inform his Employer of his final deci-
sion not to return. Thus, though he may have initially pre-sented a reasonable period to effect his return, e.g. (presum-
ably), to accommodate giving a 2-week notice to his interim
employer, Sikorski did not in fact subsequently return. Thus,
I find the backpay norm reasonably advanced by General
Counsel has application in such circumstances, and Sikor-
ski's decision to not return was one that was reasonably to
be finally determined by him and reported to Employer with-
in 10 days, though the 10-day period for such a required re-
sponse was not set forth in the letter of reinstatement. In es-
sential agreement with General Counsel I find the formula
advanced appears both fair and reasonable to determine the
end of the gross backpay period, under all the circumstances
of this case. Thus, I find Sikorski's backpay period is also
appropriately ended on January 29, 1990.Accordingly, to arrive at gross backpay for group 2 em-ployees, including those who quit, average weekly earnings
are to be respectively multiplied by a 12-week fourth quarterin 1989, and by a 4-week first quarter in 1990, except thatthe backpay period of Bowe and Higbee shall end on January
22, 1990. Thus, the gross backpay of Bowe and Higbee shall
be calculated on the same basis as for the discriminatees in
group 1, namely, on basis of 12 weeks in 1989 fourth quarter
and on the basis of 3 weeks in 1990 first quarter.d. Group 3The third group is composed of eight (former CTC) driv-ers, who were at first rehired as helpers (in either week of
January 22 or 29, 1990), and employed as helpers until Feb-
ruary 24, when the Employer finally reinstated them by in-
serting them into normal rotation as drivers. Of these, the
compliance specification conceded discriminatee Wayne
Nephew had an excepted period from October 7 to Novem-
ber 11. The parties are thirdly in basic dispute in regard to
backpay for this group on the Employer's proffered defense
Edgewater hired this group of drivers initially as helpers in
January because they were not insurable as drivers before
February 24, 1990.These eight former CTC drivers (four of whom were nota-bly interimly employed by Vanguard or Shanlor and leased
to Edgewater) were told by Respondent Employer on their
return to work directly for Edgewater that they could not
drive their trucks because of certain insurance problems
(below), but they could return to work as helpers, and would
be paid at (as Employer contended) their own old CTC driv-
ers' mileage rate. (Whether former CTC driver T. Beebe
worked for Vanguard, or Shanlor at this time, Edgewater
made inquiry on Timothy Beebe, as well as the others, in re-
gard to insurability, as discussed further below. However, T.
Beebe's only apparent MVR was one involving a traffic de-
vice in 1987. In any event, Timothy Beebe was not a driverrestrictively hired as a helper, and thus does not appear in
group 3.)While employed as helpers, the eight drivers were as-signed to work only as helpers with other drivers. Their as-
signed job was to ride with a driver and, on occasion when
the driver was required to load, or unload, to assist the driv-
er. In many instances warehouse employees at the point of
delivery would unload the trucks but, in others, the drivers
must do so. However, Conlin testified credibly that it was
(basically) a make-work situation. (The record is clear nei-
ther CTC nor Edgewater had used helpers before 1990.) The
eight group 3 drivers started back driving on February 24,
1990, when Edgewater inserted them back in their seniority
position and no longer used them as helpers.Employer rightly viewed the above helper work as makework. General Counsel no less contrarily contends Employer
has failed to show these eight drivers were uninsurable, apart
that is, from the course of conduct effecting the prior dis-
crimination and, consequently, General Counsel contends
Employer has failed to fully reinstate the eight discriminatees
in group 3 until it employed them as drivers on February 24.
Shown with average weekly earnings, agreed date of first
employment by Edgewater as helpers, and with stipulatedhelper related difference in earnings shown on that account,
they are: 162DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
NameAvg.WeeklyEarningsHelperHireDateDifferenceBeebe, Arthur$775.401±22±90$775.46
Calato, Phillip623.801±24±901,111.00

Dale, Daniel708.101±29±90789.32

Gregory, Robert917.951±25±90781.80

Nephew, Wayne357.151±23±900.00

Reed, James488.001±24±900.00
(as amended)Shuart, Dennis712.581±24±90789.32

Tenamore, Russell771.431±24±90993.29
Mileage rates paid the CTC drivers varied on length ofservice. However, the eight employees in group 3, though
initially reemployed as helpers, started back at the same
mileage rate of pay that they were earning as drivers prior
to their discriminatory termination by CTC in October.
Nonetheless, because of the effects of other factors, it is ap-
parent from the above differences that all but two earned less
as a helper than they would have earned on a continued pro-
jected basis of their prior average weekly earnings as a driv-
er. (E.g., the route selection or trip dispatch is by seniority.
Though in some instances the former CTC drivers who were
employed as helpers were allowed to run with whom they
wanted, in other instances Edgewater assigned them. With
minor exception, the helper then remained with the driver as
initially chosen or assigned.)Respondent Employer's defense in hiring these eightformer CTC drivers as helpers is solely that the eight em-
ployees named in group 3 were uninsurable as drivers be-
cause of their history of prior disqualifying motor vehicle re-
ports (MVRs) at the time that Edgewater reemployed them
in January 1990 as helpers. The Employer's argument does
not rest on any of these drivers' having in the interim created
or added to a bad driving record. The argument rather rests
on the contention that the Employer had in the interimchanged its insurance carrier, the new carrier had recently re-
viewed the drivers' records, and the carrier had determined
those with unacceptable records would be too high a risk.
Although Edgewater concedes none of CTC's former drivers
were refused insurance coverage prior to the determined un-
fair labor practices, Respondent nonetheless argues that all
this (change) would have occured regardless of the discrimi-
nation earlier practiced against them.On the entire record as is related thereto, I simply am notpersuaded that Employer has sufficiently shown that would
have been the case, especially where it appears that, though
there was (at best) some difficulty experienced by Edgewater
in making inquiry to assure that the required insurance cov-
erages would continue, when the prior (single Employer)
purchasing power of Cliffstar is once again practically en-
gaged, all the required insurance coverages were promptly
again arranged that enabled employment of these eight driv-
ers, as they had been prior to Edgewater's taking over CTC's
trucking operations. Moreover, I am not persuaded and I do
not find that Edgewater was acting independently of CTC (or
of the single Employer, including Cliffstar, as earlier found)
in seeking to obtain or continue required insurance coverages
nor in retaining the Employer's insurance broker the Kreiner
Company (Kreiner) to do so for it.The record reveals Cliffstar, with a little over $100 millionin annual sales in material times, has regularly employed ap-
proximately 300 employees in its operation of 2 plants in
multiple buildings located on 20 acres in Dunkirk, New
York. In comparison, Edgewater had sales in the amount of
$9 million. At the time of CTC's shutdown of its transport
operations on October 6 (Friday), CTC had employed ap-
proximately 37 drivers in the above unit represented by
Union, 7 of whom were yard drivers, though 3 (additional)
yard drivers had only (apparently) comparatively recentlybeen laid off. Edgewater currently employs 30 employees,
and it operates out of 1 office in Dunkirk. It was unquestion-
ably the single Employer that included Cliffstar that had size
leverage in effecting desirable insurance purchase costs.In general, CTC's drivers (and later Edgewater's driversleased from Vanguard and Shanlor) drove throughout the
Northeastern part of the United States. As noted, they pri-
marily hauled foodstuffs (palletized juices) for Cliffstar
(though they also regularly hauled dog and cat food for Ral-
ston-Purina). In that regard, it appears of record as required
by (ICC) law, CTC had to carry fleet liability insurance in
a minimum amount of $750,000 (as did Edgewater later).
However, it was as part of a Cliffstar insurance package that
CTC carried fleet insurance in the amount of $1 million li-
ability, as well as $100,000 cargo insurance, through Kreiner.
Cliffstar carried its (prior) annual policy, which was to expire
October 1, with Liberty Mutual Insurance Co. (Liberty). Lib-
erty had had some problems (of undisclosed nature) with the
State of New York. In any event, when Liberty had recently
sought to increase its premiums, Cliffstar went shopping for
its insurance (package), and it was able to timely obtain such
insurance from another carrier, below.Conlin acknowledged it was Cliffstar who had provided allthe subpoenaed Edgewater fleet insurance policies in effect
between October 7 and February 28, 1990. Conlin revealedhe had never even seen the policies before (including thenew policy that had been put into effect on October 2, that
Conlin asserted had to be in place before Edgewater would
take over. The prior nonobservance of such required insur-
ance would but suggest that CTC's arrangement with
Edgewater (which is not in evidence) may have from the
start not been an arm's-length transaction and more that of
a single employer. See Hydrolines, Inc., 305 NLRB 416(1991), where the Board observed, citing NLRB v. Al Bryant,Inc., 711 F.2d 543, 551 (3d Cir. 1983), ``[S]ingle employerstatus depends on all the circumstances of the case and is
characterized by absence of an `arm's length relationship
found among unintegrated companies.''' In any event, what-
ever may have been Edgewater's initial status as Employer,
the Board has determined the Respondent Company is a sin-
gle Employer, one that included CTC and (at least) now
Edgewater, and all are mutually responsible for the Board's
and court-enforced Order, ordering Respondent Employer,
amongst other things, to offer full reinstatement to and make
whole all the former CTC unit employees.Vanguard had not only required the insurance policy to bein place before Vanguard would supply any drivers to
Edgewater, but in contrast with Edgewater, Vanguard's Rob-
inson related he explored if the policy was in fact in place.
The contract signed by Vanguard and Edgewater is in evi-
dence (R. Exh. 3). It contains provisions for customer 163CLIFFSTAR TRANSPORTATION CO.(Edgewater) indemnification of liabilities in excess of insur-ance coverages (par. 11).It also contains language (par. 8), whereby Vanguard has``sole control and responsibility for administering labor rela-
tions matters involving its employees,'' and by which Van-
guard is to hold customer harmless and language (identified
as standard for Vanguard) by which customer Edgewater also
holds Vanguard harmless from any liability whatsoever
``arising out of or relating to the commission of any unfair
labor or employment practice or wrongful termination by or
at the direction of CUSTOMER, its employees or agents.''CTC had retained Michel J. Conlin as a managing consult-ant earlier in June, and CTC had employed Conlin as such
for about 4 months, thus essentially through September. CTC
had notified the Union in June of its intent to cease transport
operations. Conlin is also president of Edgewater, which was
to take over. Sometime in August Conlin met with Van-
guard's officers David Constantino and Robinson in initial
contract discussions to arrange for Vanguard to lease drivers
to Edgewater, when CTC ceased its operations and
Edgewater took over.CTC ceased doing the transport business for Cliffstar (andRalston-Purina) on October 6 (Friday). Edgewater com-
menced performing that transport service for Cliffstar (and
Ralston-Purina) on October 9 (Monday), without any service
interruption. In that regard, Robinson testified credibly that
he always asks for 3±4 weeks (here four) as leadtime to get
the required employees in place. However, Robinson's asser-
tion otherwise was that he was not aware of CTC's shutdown
of its operations when he started. That simply strained credu-
lity. Prior business arrangements (in evidence) were as fol-
lows.(1) Edgewater's sublease of CTC's trucking equipmentIn the interim, in an asset purchase agreement (as so de-scribed of record, but not in evidence), Edgewater had agreed
to lease 20 Kenworth trucks that CTC was then using on a
truck lease with Chase Union. Conlin concedes that thereby
in effect, Edgewater executed a sublease with CTC for the
(20) trucks. Conlin also engaged another company (Shanlor)
that used its own equipment, and which hired some of the
same CTC former drivers, most notably two (Dale and
Shuart) of the eight in group 3 with MVR difficulties, but
who no less continuously hauled for Edgewater until 1990.
They were (previously) dispatched by Edgewater, and cov-
ered by the same liability and cargo insurance (purportedly)
to be supplied by Edgewater.(2) CTC/Edgewater carrier insuranceConlin was well aware of CTC's and Edgewater's insur-ance requirements. Conlin had learned of them from Scott
Chapman, CTC's chief financial officer (CFO), and Conlin
has asserted that he sought Chapman's help in getting the re-
quired insurance. Conlin also relates that his own
(Edgewater's) financial man, Dave Muscato, met with Lib-
erty in September while CTC was still operating. Conlin also
asserts that he retained Kreiner to obtain required insurance
for Edgewater, but his testimony (above) about not seeing
the policies seriously detracts from all such assertions.Conlin related Edgewater (and CTC) had to have the (min-imum) liability insurance to function as a trucking company.Indeed, as part of its driver leasing contract signed Septem-ber 5, but which notably was first discussed a month earlier,
Edgewater agreed with Vanguard that Edgewater would pro-
vide such insurance coverage for the trucking operation
(equipment) to be used by drivers subsequently to be leased
from Vanguard. Conlin acknowledged that he (Edgewater)
made no effort to reduce the liability coverage to minimum,
asserting most customers require it. In other words, Cliffstar
required it.(3) Edgewater's lease of Vanguard-employedtruckdriversVanguard is an independent personnel leasing companythat employs some 1600 employees. Vanguard basically
leases DOT-qualified tractor trailer drivers and warehouse
personnel to major corporations throughout the United States.
David M. Constantino is executive vice president of Van-
guard. In early September, Constantino contracted with
Edgewater's president Conlin to provide Edgewater drivers.On September 5, Edgewater entered into a contract withVanguard under the terms of which, Vanguard was to pay
and be reimbursed for all driver wages, benefits, and taxes
paid to employees leased to Edgewater (but on the basis of
a mutually agreed wage and benefit schedule for same), with
a service charge of $30 per driver week, or part thereof,
identified as Vanguard's profit. In so far as appears other-
wise presently material, Vanguard was to provide necessary
drivers to Edgewater, which was to provide the same insur-
ance (as CTC supplied before) on the CTC leased trucking
equipment, that the leased Vanguard drivers were to operate.In that regard however, Conlin has significantly testifiedthat the above liability insurance policy coverage had to be
earlier arranged by Employer, or Edgewater wouldn't have
(sub)leased the trucks from CTC (nor thus leased the drivers
from Vanguard). Conlin recounts that the required annual in-
surance (for 1989±1990) was in fact arranged through
Kreiner (without lapse), and it was placed with AI Transport,
a division of AIG Specialty Agencies, Inc., a Division of In-
surance Company State of Pennsylvania (AIT). The new in-
surance policy was effective October 2. Conlin testified there
was no provision made for Edgewater to be reimbursed for
additional insurance costs.(4) The CTC employees' meeting with Vanguard andConlin on September 11Ronald Robinson is corporate manager and an assistant tothe president of Vanguard. Robinson has been in the trucking
industry since 1963. Robinson relates that Conlin requested
(sic) that CTC did have some drivers performing the duties
that Vanguard would be performing, and Conlin felt we
should afford them an opportunity of employment first. Rob-
inson clarified he didn't discuss with Conlin whether every-
body working for CTC could be hired through Vanguard, but
only would Robinson consider (employing) them, and Robin-
son said yes.Conlin relates (and Robinson confirmed) Conlin held ameeting of all the CTC drivers with Robinson on 8:30 a.m.
on September 11 (Monday) at the Sheraton Inn in Dunkirk.
Also present was Union Representative Tanner. However,
CTC employee and Union Steward DiPietro testified credibly
in rebuttal that the September 11 meeting was called as a 164DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Company (CTC) meeting, and they (the CTC employees)were introduced to Robinson and Vanguard. Contrary to
Robinson's recollection of having introduced himself, Conlin
confirmed others that Conlin had first briefly introduced
Robinson, and Robinson said Edgewater had contracted withVanguard to provide drivers to Edgewater. Conlin recalls,Robinson also said he was there to offer employment oppor-
tunity to the (then) CTC drivers for assignment to
Edgewater. Conlin testified that once that job offer wasmade, Conlin left, and Conlin didn't hear Robinson's discus-
sion of Vanguard's rates of pay or benefits to be paid the
drivers.Tanner confirmed he attended the September 11 meeting.Tanner explained some drivers had called and notified him
that there was an employment agency (Vanguard) conducting
a meeting, and they (CTC unit employees) were directed to
be in attendance at the Sheraton Inn. Tanner testified relat-
edly without contradiction that the Teamsters had had no
prior formal notification that the CTC driver unit was (actu-
ally) being terminated. The drivers asked Tanner to attend
the meeting, and Tanner did.Tanner relates that after an initial exchange of businesscards with Conlin, and an introduction, Robinson conducted
the meeting. Tanner recounts: Robinson read from the stand-
ards of Vanguard, and he explained Vanguard's background
and areas served. Robinson said he was going to offer the(CTC) drivers the opportunity to make (employment) applica-
tion with Vanguard, and he said if the drivers made applica-
tion he would accept it that day, and if they didn't, he would
provide Edgewater with adequate personnel from other Van-
guard facilities. Robinson said that they would be operating
Edgewater's equipment, hauling basically the same product,
and he said he would make an effort to see they had the
same tractor. Tanner recalled that at some point Robinson
made it clear Vanguard was not a union company, and that
Robinson said they had one facility that was Teamsters, but
that this would not be a union operation.Robinson relates he told the group basically that Van-guard's set policy nationwide is: (a) the driver must have 2
years' of over-the-road driving experience; (b) be able to
pass a DOT physical; (c) not have any more than two traffic
violations in a 12-month period, and not more than five in
18 months; and (d) never be convicted of an alcohol-related
or drug citation. Though Robinson asserts he asked them toapply, he also told them to be eligible to be hired, they had
to meet these qualifications.Robinson relates that he then went through the schedule ofwhat Vanguard would be paying. At first Robinson asserted
that he went through the benefits, though on later cross-ex-
amination Robinson (seemingly) inconsistently asserted he
got as far as the pay scale, and the (CTC) drivers told Robin-
son to jam it, and no one then applied. According to Robin-
son they basically got up and left the room. They said they
were going to a meeting with the Union at Days Inn.Tanner more internally consistently, and thus credibly, re-counts Robinson related the further Vanguard criteria which
Robinson put forth as conditions for employment. Thus,
Robinson said the mileage rate factor was 24 or 25 cents per
mile. Robinson said the mileage rate carried in it per diem
wages, and there was no separate per diem. Robinson also
said Vanguard did not reimburse (sic) people for drops or
hooks. Tanner recalled there was no discussion of holidays,and Robinson went on to discuss Vanguard's criteria to beeligible to fill out an application. Tanner confirmed Robinson
then said he expected any applicant to have 2 years of over-
the-road experience. (Robinson asserted at hearing CTC's
yard work qualified for such over-the-road driving experi-
ence, because they did more backing in than road drivers.
However, Robinson has acknowledged he didn't say that at
the time to the drivers.)In contrast, Tanner testified, Robinson said their MVRscould not have any serious violations or they would be wast-
ing their time to make applications. Tanner otherwise con-firms that while Robinson was still presenting, the drivers
started to exit, and Tanner did too. In that regard, Union
Steward DiPietro recalled that Robinson said the main quali-fication was that you had to have 2 years over-the-road driv-
ing experience, a clean record, no DWI, no DUI, no suspen-
sions, no revocations, no major speeding violations, and ifyou don't have a clean license, don't bother to fill out an
application here. DiPietro summarized that it wiped out 80percent of them, and those guys stood up, saying, I got aDWI, or I got a major speeding violation, etc., and with driv-
ers saying there was no reason for me to stay.DiPietro recounts he personally had a suspension and arevocation in 1982, and he barely had a year of over-the-road
driving experience when he started with CTC. Contrary to
Robinson's hearing asserted view, DiPietro testified credibly
that he did not at the time view his yard experience as quali-
fying for the Vanguard required over-the-road driving experi-
ence. DiPietro confirmed that he was not told that.Though Robinson had no recollection of a discussionabout dispatch, Tanner has testified credibly that the dispatch
procedure was one of the last subjects discussed. Thus Tan-
ner relates that when he was at the doorway, the question
was asked if it was going to be a seniority dispatch. Tannerheard Robinson reply it was going to be a wheel dispatch.Robinson does not deny it was to be a wheel dispatch, but
recalls that it was said in connection with his interview of
the Rumsey brothers, below. Whether said then also, I credit
Tanner that Robinson said it in this meeting, in the manner
described.In that regard, Tanner testified credibly that a wheel dis-patch gives the Employer the operational opportunity to uti-
lize the equipment to its fullest, i.e., on a first-in, first-out
basis, with use of the driver that has available log hours, re-
gardless of seniority. On cross-examination Tanner con-
firmed, it keeps the equipment on the road, not sitting for a
driver to become available.DiPietro confirmed that they left and went to the DaysInn, as he recalled it, to give his testimony to the NLRB (on
earlier filed charges). Most of the drivers left. However,
DiPietro recalls there were a couple of drivers present from
the area, who were there for an employment seminar.
DiPietro thought three had remained, one of whom was a
former CTC driver, Bobby Gregory. Gregory had a DWI (in
1983) and stayed to find out more information about why he
was being disqualified by that.Robinson said he had 25 job openings to fill. H. Rumsey,a previous CTC driver, but released before October 7, and
not then employed by CTC, came by Robinson's room that
afternoon, applied, and after a 3-hour interview was hired by
Vanguard. Robinson relates H. Rumsey later that afternoon
brought in his brother, J. Rumsey, who was (then) a CTC 165CLIFFSTAR TRANSPORTATION CO.driver (and later a discriminatee here), whom Robinson alsothen hired. Robinson subsequently hired three other former
CTC drivers (discriminatees) at different intervals. Vanguard
hired a total of five former CTC employees.However, no former CTC driver that applied to Vanguardwas not hired. The other three former CTC drivers that Van-
guard hired for Edgewater were: Phillip Collato, Dennis
Degolier, and Richard Gehling. (Conlin states Collato was
later reemployed by Edgewater as a group 3 helper because
of his MVR record. MVRs of Degolier and Gehling were
clear.) Vanguard subsequently filled the remaining 20 driver
positions through advertising in 3 local newspapers. All the
above drivers hired by Vanguard drove exclusively for
Edgewater.(5) Edgewater's inquiries on insuranceRon Lord is a loss control representative or investigator ofAIT. On an admitted request of Conlin, AIT sent investigator
Lord to Edgewater's office to look at (I find) the MVR
records of the drivers who had previously worked at CTC.
Conlin asserted that there was some interest on the drivers'
part in going to work for Vanguard, which is in the main
contraindicated in other of his testimony, and Conlin related
on an other occasion they (Edgewater, if not also Employer)
wanted to know the viability of hiring former CTC drivers
or hiring Vanguard. However, Conlin acknowledged that at
first (when Edgewater took over), there was no question
raised as to coverage of certain drivers. Conlin has more
credibly explained, essentially in a consideration of a rela-
tionship with the Union in November, ``[W]e wanted to
know to what extent [how far] we could go, without disrupt-
ing our operation from [sic] having no insurance.''Conlin said he was not aware of AIT's guideline exclu-sions until receipt of Kreiner's December 1 letter from David
F. Scott. Scott is vice president of sales for Kreiner. By letter
dated December 1, Scott wrote Conlin reporting on Kreiner's
receipt of AIT's ``position on driver selection.'' In the letter
Scott recounted, ``DWI and DUI violations could seriously
impair the viability of your insurance program.'' Scott en-
closed a copy of a November 20 letter Scott received from
AIT's branch manager, Robert F. Benton, along with that let-
ter's enclosed violation list used by AIT to (generally) evalu-
ate drivers' MVRs.It listed 14 disqualifying major violations, including morematerially:1. DWI/DUI/Drugs/Possession of Controlled Sub-stances.....
4. Reckless driving.
....
5. Driving under suspended license.
....
6. Driving 15 or more miles per hour over postedlimit.The list made only a generalized reference to minor viola-tions. It did relate MVR evaluation was required on all new
drivers and that drivers were to be excluded if they had a
major violation or a total of four other violations. Although
this enclosure reflected an evaluation period of a license was
to cover 3 years, subsequent record clarification of Conlin in-dicates that the (MV) record is maintained in New York ona 3-year basis and current year. Conlin-AIT subsequent cor-
respondence reveals that all drug- and alcohol-related viola-
tions remain on an MVR in New York for 10 years.Rainey Turpin is director of safety for AIT. A Turpin let-ter to Conlin of November 29 clarified that minor violations,
``are speeding less than 15 MPH over the limit, over weight,
or over length violations that have not resulted in an acci-
dent.'' Turpin also listed as (additional) major violations,
``following too close, improper passing, traffic signal viola-
tions or speeding in a school zone. Any MVR displaying
DWI/DUI or reckless driving will require counseling with
the driver. We require full details .... 
This driver willprobably not be able to operate equipment we insure.''
Turpin did otherwise clarify generally two minor violations
a year would not disqualify a driver. However, on a major
violation or suspension, they did require a written verifica-
tion of license reinstatement, and that the driver has beencounseled concerning violations causing suspension.Conlin relates he met with the Union at a (prior) hearingin the Federal Building, and Conlin asserts there was a joint
expression of concerns about the MVR records of some driv-
ers. Conlin relates that as a result, by letter dated December
20, Conlin made a specific inquiry of Turpin, with copy to
Tanner, inter alia, on the eight individual drivers named in
group 3, whose MVRs (in the above material periods of re-
view) had shown one or more major violations of speeding,
DWI, suspension, etc.Conlin asserts they (still) felt they were having difficultyin pinning the insurance company down. In any event, by fax
letter dated December 28, Conlin wrote Turpin and summa-
rized Edgewater's understanding of AIT's prior position as
follows:(1) Drivers named on our previously furnished list,entitled [sic] ``Enclosure AÐActive MVR SummaryÐ
Potential Exclusions,'' except as modified by our letter
of 12/27/89, are not to operate equipment insured by
your company.(2) Disregard of the above, by Edgewater TransportSystem, Inc., would impair the viability of our insur-
ance program and/or could result in cancellation or re-
fusal, by AIG, to renew our coverages.The referenced December 27 letter of modification doesnot appear to be of record. Otherwise considered the drivers
named in group 3 are shown to have had one (or more) of
the claimed disqualifying major violation(s).Ed Bird is vice president of underwriting for AIT. By faxletter of the same date, Bird wrote Conlin, stating that thoughthe summarized paragraphs were not Turpin's words, ``the
paragraphs do basically reflect an accurate interpretation of
Mr. Turpin's earlier correspondence.''By letter dated February 2, 1990, Conlin wrote Kreiner as-serting that Edgewater was anxious to resolve the insurability
of the above (eight) drivers previously determined unaccept-
able by AIT, as they were presently in a ``make work'' posi-
tion at the drivers' pay, and that although Edgewater was not
allowing the drivers to operate the vehicles, Edgewater was
innundated with driver pressure, including threats and legal
action. 166DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Conlin testified in summary that at the time, Edgewaterhad a commitment to reinstate the drivers, but they felt they
could endanger their insurance coverages if they allowed
these eight drivers to operate the equipment. Conlin added
when Edgewater made the January 17, 1990 offers of full re-
instatement, limitedly to the eight helpers, it was partly be-
cause AIT might not renew in 1990, but also because AIT
might cancel their insurance midstream.By letter dated February 5, 1990, Kreiner's vice presidentScott advised Conlin of Kreiner's inquiries made of five in-
surance companies, with four reporting back, and with three
reportedly having already declined to consider Edgewater's
account, and the fourth reporting, ``their requirements for ac-
ceptability preclude drivers with three moving violations in
the past three years, or two in the last 12 months.'' On the
same day, the fifth insurance company notified Scott it also
would be unwilling to pursue Edgewater's account.By letter of February 9, 1990, as a result of Conlin's in-quiry made on Union Representative Tanner's suggestion,
Kreiner's Scott reported back that although the New York
Auto Insurance Plan (assigned risk) premiums were feasible,
there was (were) a $500,000/and other limit(s), and that se-
curing the remaining required amount of insurance in a Lon-
don market made it not feasible overall.Conlin, somewhat disjointedly in the time aspect, summa-rized that we had entered a bargaining process with the
Union since November, but they weren't getting any place
because of the severe headaches in trying to insure some of
the drivers, that the drivers functioning as helpers were very
unhappy, and the drivers were also costing the Employer a
tremendous sum of money to pay them as helpers for doing
little or no work. Conlin then testified:So we finally reached the conclusion that the onlyway that we could restore order, if you will, and get
things moving in a more positive direction, would be
for me to sell the stock of the company Edgewater
Transport, to Stanley Star, the former owner of Cliffstar
Transportation Company (CTC), and in effect recall the
drivers, which we did in January.We then utilized Cliffstar's purchasing power andEdgewater, the entire group, which had much greater
purchasing power than just Edgewater alone. Kreiner
was then able to secure insurance for us with the Hart-
ford Co.It is readily apparent from the above in the end that justas when CTC had regularly obtained its carrier insurance in
the amount desired by its main customer Cliffstar, namely,
by the Cliffstar group purchase in amounts of $1 million li-
ability, and $100,000 Cargo insurance from Liberty initially,
and similarly from AIT to cover CTC briefly, and then
Edgewater, when Cliffstar once again did so for the single
Employer group as of February 5, 1990, the insurance was
obtained and eight discriminatees readily fully reinstated,
which was what the single Employer, which included CTC
and Cliffstar, and (now) Edgewater was required to do from
the start. I conclude and find that Employer's urged defense
that Edgewater first hired the eight drivers as helpers because
they were uninsurable is without merit.Conlin acknowledged that in January 1990 (thus even be-fore Edgewater's sale of stock to Starr on February 5, 1990),Cliffstar, CTC, and Edgewater (and Cenco) were a singleEmployer. CTC, its successors and assigns, and indeed the
previously determined single Employer owned an obligation
to restore CTC operations and to fully reinstate the eight
drivers in group 3 as drivers. Indeed, Edgewater concedes it
was part of the single Employer when it had offered the rein-
statement to drivers on CTC's behalf. It is clear in the end
that all of the eight drivers initially employed by Edgewater
as helpers from various dates in January were not fully rein-
stated as Employer's drivers until once again employed as
drivers on February 24, 1990, and that the single Employer's
belated group insurance support of these drivers as before
that made that possible is no justification for the Employer's
failure to have done what was necessary to earlier reinstate
them with the others, as before.Because neither CTC, Edgewater, nor the single Employerof which they are both part has shown sufficient justification
for the Employer's failure to fully reinstate the eight
discriminatees in group 3 before February 24, 1990, in agree-
ment with the General Counsel and in accordance with the
compliance specification (as amended), I conclude and find
it follows that the gross backpay due the eight discriminatees
in group 3 must be extended from October 7 through the
date of employment as helpers, plus any difference in earn-
ings they would have earned as drivers, from the time of
their return and employment as helpers, until fully reinstated
as drivers on February 24, 1990, and thus in the differential
amounts above specified and determined accurate, plus inter-
est. There are a few additional miscellaneous issues.e. Miscellaneous issues(1) Medical expenses; premium payments; and offsetsGeneral Counsel correctly observes in brief that the Boardcustomarily includes reimbursement of substitute health in-
surance premium and out-of-pocket medical expenses in
make-whole remedies for fringe benefits lost, and where the
Respondent has failed to establish facts that would negate or
mitigate its liability, documented medical expense during the
backpay period should be reimbursed, Roman Iron Works,292 NLRB 1292, 1293±1294 (1989).If the medical expenses of group 1 discriminatee RobertJ. Bush, and his dependent wife Helen, in the end appear not
disputed in brief, it would appear some factual clarificationis necessary in reconciling compliance specification claims
with overlapping and somewhat duplicative billings submit-
ted in support of medical expenses claimed by them. To the
extent any uncertainties remain of record, they are to be re-
solved in favor of injured party, here employee (and his de-
pendent), and against the wrong doer, Iron Workers Local15, 298 NLRB 445 (1990), citing Kansas Refined HeliumCo., 252 NLRB 1156 (1980).(a) Helen BushMrs. Bush regularly takes care of all the medical bills forherself and her husband. Mrs. Bush testified credibly she had
the following (reoccurring) medical problems (associated
with prior conditions of diabetes and/or blood pressure) treat-
ed in the material backpay period; that she followed all nor-
mal insurance policy rules in that regard, as she had in the
past; and that the following treatment and/or service billings
were always paid in the past under applicable medical cov- 167CLIFFSTAR TRANSPORTATION CO.erages of her husband's insurance carrier policy(ies) at work,namely, Community Blue (and the Community Blue Pre-
scription Rider), under which they had no deductible. (They
had co-payments which they made, and which do not enter
into claims made here.)ServiceDateMedical Procedures,Treatment, etc.Amount11±25±89Radiology$16.73
11±25±89Medical Diagnostic$35.70

11±25±89Medical Diagnostic36.05

11±25±89Emergency Room visit23.50

11±25±89Other Medical24.48119.73
12±16±89Peterson Drugs39.64

12±25±89Medical Diagnostic
[Profile SMA±615.50

Amylase12.25

Urinalysis Compl.12.25

CBC20.20]60.20
Emergency Room visit23.50

Other Medical24.48108.18
Total$284.28
Mrs. Bush testified credibly that in early 1990 her husbandsuffered a bowel obstruction illness, with associated breath-
ing difficulty and poisoning throughout his system. Mrs.
Bush testified, without contradiction, that it was a condition
that would have been typically covered by their insurance.
The insurance policies in evidence appear to support the
same, and Employer does not establish the contrary. (Al-
though Mrs. Bush acknowledged that her husband was hos-
pitalized for 4 days, and incapacitated for a week, Employer
did not claim in brief or otherwise establish base to exempt
such period.)(b) Robert BushServiceDateMedical Procedures, Treat-ment, etc.Amount1±10±90Emergency Treatment$84.03
1±11±90Summary Hospital Charges
Med-Surg-GY2-Bed$756.00

Pharmacy3.60

IV Solutions104.50

Med Surg Supplies65.35

Clinical Laboratory212.40

Dx X-Ray228.35

EKG24.351,394.45
1±11±90Donald Gilbert, M.D.
Office visit35.40

CUA5.00

Hospital Initial120.00

Hospital Followup141.60302.00
1±11±90SilverCreekMedical
GroupJosef Safar, M.D. GeneralSurg. (Consult)150.00ServiceDateMedical Procedures, Treat-ment, etc.Amount1±12±90Radiology Hamburg
Radiology Treatment425.00
1±12±90Edgar L. Bangsil, M.D.
(EKG Reading)28.00Dueover
30
days
on 2±
25±90Lakeshore Radiologists138.00
Total$2,521.48
On the basis of the wholly credible testimony of HelenBush that all the medical expenses submitted on her behalf
in regard to her diabetes and/or blood pressure condition(s)
in fourth quarter 1989 were of a reoccurring nature and had
been previously paid by her husband's insurance policy at
work, and on the basis of Helen Bush's equally credible tes-
timony concerning the abdomen blockage illness of her hus-band in first quarter 1990, as also being covered by Commu-
nity Blue (and Rider), and the insurance policies and bills in
evidence fully supportive and indicating the coverage of the
same and, especially in the absence of any clear showing to
the contrary by the Employer, I therefore conclude and find
all the above medical expenses are fully recoverable.The total sum of medical expenses then due and payableto Robert Bush as calculated above is $284.28 for his de-
pendent wife in fourth quarter 1989 and $2,521.48 for medi-
cal expenses in first quarter 1990 for himself (to which sums
appropriate interest must be respectively added). The ques-
tion remains whether the $29 premium that Bush would have
weekly paid for his own and dependent insurance coverage
with Employer (or that paid by others) is to offset the
amount of backpay otherwise shown due Bush (or others).In that regard, CTC's discriminatees Small and Sternisha(group 2) elected to maintain an insurance coverage during
their backpay period at their own cost. Premiums for such
(in effect) replacement medical health insurance would be
fully recoverable. Premiums expended by an employee for
alternate insurance are recoverable, Painters Local 277 (PolisWallcovering), 282 NLRB 402, 403 fn. 10, 407 (1986). Suchcosts are claimed in the fourth quarter 1989 by Small and
Sternisha. The accuracy of the amounts claimed is not in dis-
pute. The issue here is whether such expenditures are also
to be offset by any amount that they would have paid had
they continued in CTC's employment, as urged by Employer.At the outset some confusion of record appears in regardto required medical co-payments for service vis-a-vis for pur-
chase of medical insurance. However, in the latter regard,
General Counsel has clarified in brief:During the course of the compliance hearing it wasdiscovered that employees of CTC who elected to be
participants in a health insurance policy were required
to make co-payments. The parties stipulated that single
employee coverage for Community Blue required a
weekly co-payment of $5.43 [Tr. 129] and family cov-
erage required a weekly co-payment of $29.00. [Tr.
60.] [Footnote ommitted.] 168DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Respondent Employer has relatedly urged that, because theGeneral Counsel seeks an award for all out-of-pocket moneys
paid by some employees for the continued health insurancecoverage, the amounts of money that the discriminatees
would have had to pay for continued health insurance follow-
ing their termination by CTC, i.e., if they had continued in
the employ of Respondent and not been terminated
discriminatorily, should be an offset. Employer thus argues
that because the theory of compliance is to make
discriminatee whole, it is evident they should not receive an
additional award for out-of-pocket expenses for amounts that
they would have paid for the insurance in any event.In his brief, the General Counsel acknowledges the Boardhas previously held insurance co-payments which would
have been paid by a claimant during the backpay period may
be deducted from net backpay if out-of-pocket medical ex-
penses are being claimed, citing Rice Lake Creamery, 151NLRB 1113, 1130 (1965), enfd. 365 F.2d 888, 893 (D.C.
Cir. 1966); and Sam Tanksley Trucking, 210 NLRB 656, 659(1974). General Counsel submits (somewhat ambiguously)
that it would be appropriate to deduct the medical insurance
co-payments from net backpay calculations for those employ-
ees on whose behalf out-of-pocket medical expenses areclaimed.In Rice Lake Creamery, supra, 151 NLRB at 1130±1131,(a) medical claims of two employees were simply dis-
allowed, because their hospital and medical claims were less
than what they would have paid to maintain insurance cov-
erage absent the discrimination, and (b) medical claims of
another employee were reduced by premiums that would
have been paid up to point the (seemingly, amount) of medi-
cal expense loss. It was also noted, albeit arising in other
context, the Board has held benefits received by
discriminatees through the substitute insurance is proper off-
set on a claim against an employer for the same losses.However, the employer there was not allowed by theBoard to otherwise generally recover on the employer's
claimed exposure to a general insurance risk for all employ-
ees, because discriminatees were deemed only being made
whole for their (individual) loss suffered as a result of the
discrimination practiced against them. Thus, a general setoff
of the insurance premiums that would have been paid by all
discriminatees was not allowed where the employer had pro-
vided no insurance generally. Although the court had there
disagreed with the Board on this latter point, holding the
company should be allowed to offset the amounts due to all
discriminatees, if it is required to pay the claim of an em-
ployee to the extent his expenses exceed his premiums,
NLRB v. Rice Lake Creamery Co., supra, 365 F.2d at 893,the Board has continued to approve only a make-whole
addressment of medical expenses minus premium payments,
on an individual medical loss basis, e.g., Sam TanksleyTrucking, supra, 210 NLRB at 660±662.The Board has relatedly had occasion to require a respond-ent employer to make employees whole by reimbursing em-
ployees for insurance premium differences (i.e., for premium
costs exceeding employee contributory premiums) expended
in securing comparable insurance, Madison Courier, 180NLRB 781 (1970), but afforded the employee the option of
not doing so, where it would minimize the loss to an em-
ployee. Thus, where the premiums payable would exceed
medical expense benefits claimable, the projected benefitcoverage may be foregone, and the sums of the overridingexpense that otherwise would be deductible from that em-
ployee's wages as contributions to the group insurance pre-
miums retained, Lloyd A. Frye Roofing Co., 161 NLRB1420, 1426 (1966); and see Sheet Metal Workers Local 418(Young Plumbing), 249 NLRB 898, 900 fn. 9 (1980), wherean employee received reimbursement for insurance premiums
expended for substitute generally comparable insurance, and
also recovered a medical expense not covered by the sub-
stitute policy, but one that would have been covered by the
formerly enjoyed policy. In other words, it is the employee
discriminatee who has long been afforded individual oppor-
tunity of any hindsight evaluation to minimize a loss associ-
ated with a previously denied policy coverage, not the re-
spondent who by its unlawful conduct has denied all
discriminatees of the benefit of coverage of the insurance
plan.Applying the above principles, Respondent's call for a reg-ular deduction of $29 that Bush would have paid weekly for
his family membership coverage in Community Blue is al-
lowed up to the amount of the medical loss. A similar regu-
lar co-payment premium insurance offset would appear ap-
propriate on Small's and Sternisha's claims for the funds
they expended in securing their own insurance, though nei-
ther of them has brought any medical expense claim against
Employer, see Sheet Metal Workers Local 418, supra, 249NLRB at 902; Artim Transportation System, 193 NLRB 179,184 (1971).Thus, I find the expense claim of $276.69, as shown paidin fourth quarter 1989 by Small, represented premiums that
Small paid for the described continued health insurance cov-erage that is in part a recoverable expense, i.e., to the extent
it is ``a payment Small would not have had to make except
for the discrimination that was practiced against him.'' The
sum of $276.69 that was paid in fourth quarter 1989 is re-
coverable, minus however the sum of $65.16 (12 weeks at
Small's weekly co-payment cost of $5.43), thus $211.53 in
net premium recovery.Sternisha has a similar meritorious claim for $313.89 duein the same quarter. As it appears that the above-concededpayments were made by these individuals as claimed in the
fourth quarter 1989, e.g., for the last 2 months in fourth
quarter 1989, and (in advance) for the first month in first
quarter 1990, or in effect paid entirely in fourth quarter 1989
backpay period, I so find. Appropriate interest is to be added
to all medical expenses and/or insurance premium reimburse-
ments due these three employees. Insurance premiums will
not be deducted from other employees as they make no claim
and were provided no insurance by Employer.(2) Tractor depreciationFinally, the parties are in dispute over the propriety of aclaimed offset for tractor depreciation in 1989 as an interim
earnings expense offset and over a similar claimed deprecia-
tion offset as (essentially) arising from a postbackpay period
purchase of a newer truck in 1990 in Small's conduct of his
self-employment trucking business.Small presently operates as an independent trucking com-pany under the name of J & C Leasing. Small had started
a trucking business in 1985, but he wasn't active in it before
CTC shut down. Small didn't drive the trucks himself, but
leased them to others, though for quite some time (seem- 169CLIFFSTAR TRANSPORTATION CO.ingly) all of 1989, he had a truck or two just sitting around.On October 26, Small purchased a 1984 International tractor.Beginning November 20, and continuing to date, Small
worked as an independent contractor personally hauling
heavy machinery for Daily Express, Inc. (Daily) at a nego-
tiated payment rate of 65 percent of the gross revenues
charged, which continued through the backpay period in
1990.In operating in that manner in last quarter of 1989, Smallreceived gross revenues from Daily in the amount of
$4,606.89. The compliance specification had initially re-
ported interim earnings for Small received from Daily in the
amount of $398 for fourth quarter 1989 (and $578 in interim
earnings for first quarter 1990), which Small explained at
hearing was (were) his reported estimate(s) of his earnings
at the time from what he had left after what he had spent.
However, he had estimated and reported the earnings before
his tax returns had been professionally prepared, at which
time Small found they were ``way over-stated,'' and thus
General Counsel corrected them at the hearing.General Counsel correctly advances it is well settled thata discriminatee may go into business for himself during the
backpay period, Synergy Gas Corp., 302 NLRB 130 (1991);Ad Art, Inc., 280 NLRB 985 (1986); Fugazy ContinentalCorp., 276 NLRB 1334 (1985); and, though the GeneralCounsel be willing to admit interim earnings where appro-
priate, the burden remains that of a respondent to establish
offset earnings, Heinrich Motors, 166 NLRB 783 (1967). Ifthe undertaking in self-employment is an honest, good-faith
effort to mitigate loss, it does not matter whether the effort
is successful, NLRB v. Cushman Auto Co., 223 F.2d 832,836 (1st Cir. 1955); Lloyd Ornamental & Steel Fabricators,211 NLRB 217 (1974). Any net earnings (or profits) from
such a business are interim earnings properly to be offset
against gross backpay, Rice Lake Creamery, 151 NLRB 1113(1965).In Ryder System, 302 NLRB 608 (1991), an employer hadexcepted, pertinently: (1) to an administrative law judge's al-
lowance of depreciation on a discriminatee's truck to be used
to offset self-employment interim earnings, and (2) to a rul-
ing that any recaptured assets on a trade-in would be offset
by the amount of the initial investment the employee did not
offset against the interim earnings.The Board there (id.) observed a capital expense is notnormally made a part of backpay calculations where the item
has a resale value, and the use of the item potentially extends
beyond the backpay period, citing C.R. Adams Trucking
,272 NLRB 1271, 1277 (par. 2) (1984), enfd. per curiam 767
F.2d 1276 (8th Cir. 1985). (In Adams Trucking, though anoffset of principal was not allowed, offset of interest paid on
loaned principal was allowed there as a necessary and ordi-
nary cost of doing business, as also would have been depre-
ciation if evidence of a fair standard of depreciation had been
also presented, id. at 1227.)In Ryder System, supra, the Board said that a truck as cap-ital equipment should not have been included in the backpay
specification as an item of reimbursible expense, nor (seem-
ingly on that account) was a referenced asset recapture to be
deemed relevant. The Board said relatedly that it will require
a showing of the extent to which a trade-in on a second truck
impacts on the backpay calculation, if at all, but expressed
a doubt that a respondent would be liable for any amountrepresenting principal, and then expressed its belief that thetruck, as capital equipment, should not have been included
in the backpay specification as an item of reimbursible ex-
pense in the first place. Though remanding for required addi-
tional clarifications, the Board no less confirmed that depre-
ciation on the truck is allowable expense. However, the
Board even there relatedly stated it will require it to be made
clear where the depreciation is actually entered into the back-
pay specification.In Brown Co., 305 NLRB 62 (1991), the Board affirmedan administrative law judge's findings that a discriminatee,
who during the backpay period became self-employed, with
the purchase of a tractor and a refrigerated trailer, could
thereafter deduct from quarterly earnings of $3130, expenses
of operating the tractor, namely, principal (sic) and interest
from the equipment, fuel, maintenance, repairs, and several
different types of insurance, though doing so reduced net in-
come to zero, because there was no evidence the revenues
from self-employment had exceded the cost of operation. (It
is unclear what the base of principal expense may have been
to seemingly qualify as an expense, though it may have been
viewed as a business casualty loss, with theft of the first
truck on December 1, 1977, id. at 28 fn. 9, if not referring
to depreciation.)Small's 1989 tax return (R. Exh. 1) reflects that despite re-ported gross revenues of $4607 (rounded to nearest tax dol-
lar) from Daily, Small operated his trucking business at a
(claimed) loss of $2502 in 1989. Substantially, but not exclu-
sively contributing to that loss was a depreciation claim in
the amount of $2408.The total depreciation amount of $2408 was composed inpart by a claim for depreciation on the 1984 International
tractor Small had bought in late October for $11,488, and
which (in 1989 return) was reported, with use of a standard
tax code recognized depreciation formula, namely, as depre-
ciated over 3 years, with use of midquarter convention (MQ),
on a double declining balance method (DDB), which gen-
erated a $954 depreciation on that truck in 1989, an expense,
in the circumstances of this case, shown clearly and fully ex-
pended in fourth quarter 1989. Employer at hearing did not
appear to question the base of other claimed depreciation of
$677 and $25 (on 5- and 7-year depreciable property, also
using MQ convention respectively) nor a separate additional
depreciation of $752 claimed for a 1984 Ford van that was
used 50 percent or more in Small's business.The van, however, had been placed in service earlier in theyear (May 1, 1987), and the claimed depreciation thereon
would appear as then normally to be prorated, i.e., for the
last quarter basis ($188), as would normally appear other ex-
penses claimed in 1989, and identified as not an expenditure
in fourth quarter 1989, where Small had operated the busi-
ness in years past. However, Small testified that not only did
he not work in the business in 1989, while working for CTC,
but also he believed he didn't employ anyone else in the
business in 1989 and that the trucks that he had had just lay
unused until he was terminated, some time after which, he
started the business up again.In showing a net loss of $2502 on gross revenues of$4607, Small's schedule C (profit or loss) as submitted to the
IRS reflects $4701 is claimed in other expenses (i.e., in addi-tion to the $2408 depreciation above), which are inclusive of
the $690 paid in interest in the operation of the business 170DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
($595 in mortgage interest to the bank and $95 in other inter-est); $662 for insurance (other than health); $1053 for fuel
(another major expense item which is only the more clearly
indicated as expended in fourth quarter 1989); $102 in tolls
(similarly); $111 for utilities; $260 for taxes; and $1155 ex-
pended for professional and legal services. Employer has not
established that any of the above expenses were not incurred
in connection with Small's resumed operation of his self-em-
ployment business in fourth quarter 1989.It is clear from the above precedent and from the cir-cumstances of Small's conducting his business only in the
last quarter of 1989, the net loss was incurred in doing so,
and I consequently find that Small had no reportable interim
earnings in fourth quarter 1989.As noted, Small had initially reported $578 as income inthe gross backpay period ending January 29, 1990. Small tes-
tified credibly that he worked steady for Daily in 1990. On
gross revenues of $64,150 received from Daily in 1990,
Small has reported a net income from his trucking business
of $2580, which would prorate out at $215 a month. (Gen-
eral Counsel's amended compliance specification for Small
reflects $208.33, but in brief he concedes it was generated
on a 4-week projection on the interim earnings base of $2500
rather than the $2580 interim earnings base reported to IRS.
In any event the General Counsel submits that the approach
used by General Counsel is an appropriate measure of
Small's interim earnings in first quarter 1990. In the end, I
agree.Small purchased a 1985±1986 Peterbilt tractor on May 14,1990, well after the end of his backpay period, January 29,
1990, as determined above. A major expense claimed on cal-
endar 1990 year income tax return was in the amount of
$24,987 for depreciation, which Employer appeared to have
mainly contested at hearing. Though inquiring on fuel ex-
penditures of $18,767, the Employer did not appear to ques-
tion the expenditure further. Indeed, other expenditures, as
reported on the 1990 schedule C, appear to be reasonably
proportionate on their face and to be of record essentially un-
questioned. (E.g., if to be deemed questioned, reported inter-
est of $669 and $3461 is in line with payments on the old
truck and the new when purchased.) In any event I find them
so, noting additionally that the Employer does not explicitly
pursue any claim on Small's business interim earnings in
brief.Small related the purchase price of the Peterbilt tractorwas (apparently) between $41,500 and $42,000 and, though
he revealed that he had the bill of sale in his pocket, no
party elected to make further inquiry on it. Small also testi-
fied he traded in the 1984 International tractor on the pur-
chase of the Peterbilt tractor. Small's 1990 tax return (R.
Exh. 2) reports the cost of the Peterbilt tractor at $37,371
(thus presumably) with the International trade-in discounted.
In any event, Small's 1990 declared section 179 depreciation
on the Peterbilt tractor was $2580. Total and elected section179 depreciation (inclusive of $2580) was $9690. (The latterfigure included a rebuilt engine purchased for the Peterbilton August 1, 1990, for $6384, which was claimed entirely
depreciable that year, as was a $726 computer expense.)MACRS depreciation on the Peterbilt tractor was addition-ally then claimed on the basis of $34,791 (i.e., on the base
cost of $37,371 less claimed sec. 179 Peterbilt truck depre-
ciation of $2580) over a 3-year period with half-year conven-tion (HY) and DDB method used, generating an additional$11,596 depreciation deduction on the Peterbilt. NotablySmall has claimed $3391 in depreciation deductions for as-sets placed in service before 1990, accounting for the total
overall depreciation claim of $24,987 in 1990. (The $3391
presumably would include depreciation claimed on the Inter-
national for its use between January 1 and May 14, 1990,
when it was traded in on the purchase of the Peterbilt.)The General Counsel admits in brief that a question arisesas to what credit should be given to depreciation allowances
which did not exist until after the backpay period. In cross-
examination, Small had acknowledged he did not claim (on
the tax form) any depreciation on the Peterbilt tractor before
he acquired it. In brief, the General Counsel presumed the
Employer would urge assessment of gross profit, on a pro
rata basis, with a depreciation allowance only on the older
truck (one subsequently traded-in). However, General Coun-
sel asserts a problem exists in doing that because no evi-
dence is presented on what cash receipts Small had on his
accounts receivable in the January backpay period, noting
Small operated on a cash basis. On examination by General
Counsel, Small testified that he knew of no other way to es-
timate his earnings in January, other than on pro rata base
approach of his earnings in 1990. Finally, the General Coun-
sel argues that to attribute gross income on a pro rata basis,
while denying Small the benefit of a depreciation allowance
on the same basis seems inherently unfair and thus urges the
approach used in the compliance specification, as amended,
as an appropriate method to estimate Small's interim earn-
ings.Essentially, in arriving at Small's backpay due in firstquarter 1990, the General Counsel has used a formula that
is based on the entire 1990 net earnings to establish pro rata
interim earnings for but the first month of that year. The
large postbackpay period is one in which Small had substan-
tial gross income, but was one in which he purchased sub-
stantial new equipment that contributed to the production of
the substantial gross income that he had that year and thus
was a period involving substantial concomitant expense.Employer does not present any alternate base to establishnet backpay in first quarter 1990. Indeed, Employer is hard
put to establish an approach contrary to that advanced by the
General Counsel. E.g., if fourth quarter 1989's base of gross
backpay were projected foreward to produce a pro rata alter-
native gross backpay formula, a projection of fourth quarter
1989 truck expenses, which would but then fairly follow,
would lead to no interim earnings. Thus, I conclude GeneralCounsel's formula, which provides pro rata projection of in-
come for January on basis of 1990 net income, gross income
less expenses, is fair and reasonable under all the cir-
cumstances, which may account for Employer's failure to
continue to urge the contrary in brief. In any event I find
Small had $215 interim earnings in first quarter 1990.The final issue to be addressed is Employer's primary con-tention that no backpay is due any discriminatee because
they have all failed to mitigate their damages, by failing to
accept the substantially equivalent employment that was
timely offered them. This remaining issue has several facets,
which may now be addressed and finally resolved. 171CLIFFSTAR TRANSPORTATION CO.Analysis, Conclusions, and Findings on Employer'sPrimary Defense on Failure to MitigateRespondent Employer primarily contends that by failing toapply for the Vanguard positions offered CTC employees on
September 11, the majority of the discriminatees failed to
mitigate their damages from the start on October 9, as was
required, with declared reliance on Continental InsuranceCo., 289 NLRB 579 (1988). Respondent also argues in briefthere can be little question positions offered by Vanguard
were substantially similar to those previously enjoyed by
CTC drivers, who would be working under the same super-
vision; driving the same equipment; servicing the same cus-
tomers; and, so Employer urges, working under the same dis-
patch system. Employer's related contention is Vanguard's
nonunion status does not mean the jobs offered were not sub-
stantially similar, with reliance stated on basis of, see e.g.,
Electrical Workers IBEW Local 3 (Macy & Co.), 275 NLRB990, 991 (1985).In Continental Insurance, in a 2-to-1 panel decision, theBoard held that one of the discriminatees, who had talked to
the company about employment opportunities elsewhere, had
then refused to accept the company's offer of similar em-
ployment (waitress) at another location of the company. The
Board found that the employee's claim the job offered was
too far to travel on the salary being offered was without any
supportive specification and was unavailing. The employee
there also unsuccessfully claimed personal preference not to
use the subway, because the job offered was found to be a
day-shift job, when the subway was well traveled by others.General Counsel would distinguish Continental Insurance,on the basis that Vanguard's offer was made while the em-
ployees were employed by CTC, and would be so for an-
other month. General Counsel contrarily contends that Re-
spondent, having admitted that the liquidation of CTC and
sale of its trucking operation to Edgewater, which resulted in
the termination of drivers and the elimination of the CTC
unit, was in violation of the Act, now takes the curious posi-
tion the CTC employees' refusal to cooperate in this unlaw-
ful transfer amounted to a willful loss. General Counsel
would note the Union had already filed charges on CTC's
threatened unlawful activity.In contrarily submitting CTC employees who failed toapply for positions with Vanguard did not suffer willful loss,
General Counsel relies on the subsequent Board holding in
MPC Plating, Inc., 295 NLRB 65 (1989), where an adminis-trative law judge found, and the Board agreed, that employ-
ees were unlawfully required to switch from being employ-
ees of the employer to being employees of a temporary agen-
cy and that the employees were being asked to abandon their
Section 7 rights, as the transfer was designed to eliminate the
union. General Counsel urges such is the case here, observ-
ing employees were told to work for Vanguard and
Edgewater would mean it was a not a union job.In agreement with General Counsel, I am persuaded in theend the instant case on its dispositive facts is closer to, and
thus is to be deemed governed by, the Board's later holdingin MPC Plating, supra, 295 NLRB footnote 8, where the re-spondent had continued to carry on all of its operations, at
times with its own permanent work force, and at times using
temporary employees supplied by other employers, rather
than the unique circumstances the Board had earlier ad-
dressed in its holding in Continental Insurance, supra, whereone of several discriminatees, on personal inquiry of the em-ployer about alternative similar employment as a waitress,
was afforded such an opportunity, and then declined it with-out advancing any reasons deemed sufficiently supportive for
doing so.In contrast, CTC employees were here presented with anoffer of future employment, at a time when they were still
employed by CTC (against whom they had filed related
charges), without having requested it, indeed offered the jobs
a month before what was to be their discriminatory discharge
by CTC. The offer was from a stranger temporary service
company, but one admittedly only doing so at the request of
another company that had already agreed with their Em-
ployer CTC to sublease all CTC's trucking equipment from
their Employer, who had even before then announced, and
had thereby already entered into a course of conduct, proc-
ess, or arrangement with Edgewater that would lead to Em-
ployer's conceded unlawful future termination of their em-
ployment and to the destruction of the CTC unit theretofore
established appropriate for collective bargaining.Moreover, I find Employer's reliance on Electrical Work-ers IBEW Local 3 (Macy & Co.), supra, 275 NLRB 990,(1985), is misplaced. There the Board found an employee
who had not obtained interim employment in some 4 months
did not demonstrate a good-faith effort to find interim work,
in that during the backpay period he had failed to follow up
on certain job listings in his classification (maintenance elec-
trician) because he believed them to be nonunion jobs, with-
out evidencing any degree of circumspection in that matter,
and otherwise having only perfuntorily made a few suggested
job inquiries. Here in contrast Employer not only did not
bargain with the Union about the above changes Employer
made, but rather the (future) discriminatees were told the job
opportunities they were then being offered by Vanguard at
Edgewater's request were to be in a nonunion job.Thus, in basic agreement with General Counsel, and apartfrom any urged consideration Employer is improperly at-
tempting to litigate an element of the violations it settled and
agreed to remedy, I conclude and find it would be an anom-
aly to require the discriminatees here to have prematurely ac-
cepted such an improper job offer condition, namely, that the
job offered was to be accepted as nonunion or, if declined,
they will have forfeited any rights to backpay, MPC Plating,supra. Cf. Worcester Mfg., 306 NLRB 218 (1992); and seealso Continental Winding Co., 305 NLRB 122 (1991). TheBoard has long held an employee discriminatorily discharged
as a result of an employer's attempt to transfer the employee
from his job to a less desirable job is under no duty to miti-
gate backpay by acceptance of the demotion, Century Broad-casting Corp., 189 NLRB 432, 433 (1971).General Counsel has further argued, unlawful schemeaside, the Vanguard offer was not an offer of equivalent em-
ployment. It appears General Counsel contends that Em-
ployer failed to establish that employees refused jobs that an
employer (Vanguard) would have actually offered them. Cf.
Halpak Plastics, 301 NLRB 690 (1991). In any event, Gen-eral Counsel argues that Vanguard imposed qualifications
which virtually eliminated the entire unit from consideration,
and both its requirement of 2 years of over-the-road driving
and the requirement of having a clean driving record wiped
out most of the CTC drivers. General Counsel argues that
though encouraged to apply for jobs, the qualifications laid 172DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
out by Robinson on behalf of Vanguard made it quite clearvirtually all the employees did not qualify for a job and
therefore would not have been hired.Respondent contends General Counsel cannot argue per-suasively that it was futile for the employees to have appliedwith Vanguard on any urged basis that Vanguard's hiring
standards would have precluded employment of the CTC
drivers because of their poor driving records, because Robin-
son's testimony showed he simply told CTC drivers of Van-
guard's normal hiring practices (which was to require) 2
years' driving experience, physical fitness, and no more than
two traffic violations in 12 months. Employer further argues
this didn't excuse the discriminatees' failure to even apply
for employment, particularly where Robinson had traveled
there to give them first chance to be hired. And, where they
walked out in the middle of the presentation, Respondent
Employer argues it does not behoove discriminatees to now
urge the offer was unsatisfactory. Finally, Employer argues
each of the five (sic) CTC drivers that later applied were
hired, quite apart from their poor driving records, thus show-
ing Vanguard was seeking to hire employees, and their hire
corroborates the validity of Vanguard's offer of employment
to CTC drivers.All Employer's arguments in this area are simply not per-suasive and are without merit. What is centrally inescapable
is that when the offer of Vanguard jobs was made, Robinson
not only told all the assembled CTC drivers what the MVR
preconditions for Vanguard employment were, Robinson also
told them, that if the employees didn't meet the MVR condi-
tions they shouldn't waste their time in applying. A driver
uproar then occurred as 80 percent of the assembled CTC
drivers concluded that they did not meet the required quali-
fications. Such declared, and understood practical restriction
on employment opportunity does not indicate employees en-
gaged in subsequent willful loss of earnings. When later ter-
minated, many did secure gainful employment.Respondent contends the Vanguard wages and benefits of-fered were superior, and, although there were a few dif-
ferences in the benefit structure, the differences were insig-
nificant. Respondent would rely on yard drivers being paid
31 cents more per hour, with 10±15 hours overtime in a nor-
mal week, in contrast with CTC drivers, who, so Employer
urges, did not receive overtime. The Respondent argues that
the focal point of the inquiry should be the overall offer of
employment in connection with the total wages and benefits
payable to the employees.In contrast General Counsel argues the job offer of Van-guard made it appear clear that employees would not have
insurance for their first 30 days of employment, the vacation
policy was radically diferent, they would have fewer (6 rath-
er than 10) holidays, and their compensation would be less.
General Counsel argues the substantial effect of same is
made clear from the observed differences in the earnings of
those who were employed by Vanguard as compared with
their prior average weekly earnings while employed by CTC.Again I find General Councel's arguments the more per-suasive. I note and credit DiPietro's additional testimony that
at the time of termination, and since the prior release of
some three yard men, he had substantial overtime (as much
as 20 hours a week), though he couldn't say what the other
yard drivers had averaged in overtime. I also credit Tanner
that wheel, not seniority dispatch, was to apply, which would
have direct effect on the earnings of specific over-the-road
drivers.Vanguard did not pay per diem as such. Although Van-guard informed the CTC drivers that Vanguard would pay
the over-the-road drivers at the base rate of 25 cents per
mile, which included a per diem allowance, the over-the-road
drivers were presently paid 20 to 24 cents, depending on
length of service, with half of the CTC drivers paid at 24
cents. Vanguard did not pay $15 for pickups and deliveries
as did CTC; nor did it pay the $10 extra to DiPietro (and
others) when he (they) hauled freight between plants in Buf-
falo, New York, or Erie, Pennsylvania. Former CTC drivers
with 2±3 weeks of vacation would now receive 1 week from
Vanguard. There were substantial insurance changes.General Counsel acknowledges there comes a time whenan employee must lower his sights and accept something less
desirable than the position he held with Respondent, but he
persuasively argues CTC employees had not reached that
point here. It is clear enough to me and I find that there were
substantial differences in pay, benefits, and conditions in the
terms offered by Vanguard, as compared with what the CTC
employees already enjoyed before any bargaining was ac-
complished on these changes, let alone on matters looking
for a first contract between CTC and the Union. I further
find that CTC employees did not incur willful loss of earn-
ings in not accepting Vanguard's offer of employment on
that account.For all the above reasons, I am wholly persuaded thatCTC employees did not incur any willfull loss of interim
earnings in not applying for work with Vanguard as pri-
marily contended by Employer. Thus I need not address
General Counsel's reliance on still further arguments: the
Vanguard job was just one job opportunity, and it is not con-
sistent with Board law that a discriminatee has to accept one
particular job offer; Employer has conceded there was a gen-
eral good-faith search for interim employment on the part of
CTC employees and/or Employer's position is contradictory
in that it fails to recognize that some of the discriminatees
had worked for interim employers during the backpay period,
and they had fulfilled their obligation to search for and ac-
cept job offers; and the Board does not require that employ-
ees apply for every possible job opportunity that might be
available, Lundy Packing Co., 286 NLRB 141 (1987).D. Backpay DueAccordingly, the following employees will be made wholeby payment of the total amount of backpay shown opposite
their names, with appropriate interest. 173CLIFFSTAR TRANSPORTATION CO.NameGroupAvg. Wkly. EarningsWks.Qtr.
GrossBackpayLess Int.EarningsNet2BackpayTotal
Beebe, Arthur3$653.601289/4$7,843.20-- 0 -$7,843.20
¢¢390/11,960.80-- 0 -
Helper Diff.90/1775.40-- 0 -2,736.20$10,579.40
Beebe, Timothy1702.451289/48,429.40-$3,385.225,044.18
¢¢390/12,107.35-1,464.55642.805,686.98
Boye, Bill1701.051289/48,412.60-- 0 -8,412.60
¢¢390/12,103.15-- 0 -2,103.1510,515.75
Bush, Robert1846.201289/410,154.40-- 0 -10,154.40
¢¢390/12,538.60-- 0 -2,538.60
Med. Exp. H. Bush89/4284.28
- Ins. Prem.89/4-(12 x $29)-348.00- 0 -
Med. Exp. R. Bush90/12,521.48
- Ins. Prem.90/1-(4 x $29)-116.002,405.4815,098.48
Calato, Phillip3623.801289/47,485.60-1,503.955,981.65
¢¢390/11,871.40-- 0 -
Helper Diff.90/11,111.00-- 0 -2,982.408,964.05
Dale, Daniel3708.101289/48,497.20-1,901.006,596.20
¢¢490/12,832.40-- 0 -
Helper Diff.90/1596.00-- 0 -3,428.4010,024.60
Degolier, Dennis1720.301289/48,643.60-4,611.654,031.95
¢¢390/12,160.90-1,540.21620.694,652.64
DiPietro, Louis1473.201289/45,678.40-- 0 -5,678.40
¢¢390/11,419.60-- 0 -1,419.607,098.00
Gehling, Richard2419.831289/45,037.96-4,648.00389.96
¢¢490/11,679.32-2,207.88- 0 -389.96
Gregory, Bobby3917.951289/411,015.40-- 0 -11,015.40
¢¢490/13,671.80-- 0 -
Helper Diff.90/1781.80-- 0 -4,453.6015,469.00
Hall, Carter1749.331289/48,991.96-- 0 -8,991.96
¢¢390/12,247.99-- 0 -2,247.9911,239.95
Higbee, Leslie1537.181289/46,446.16-- 0 -6,446.16
(2)¢¢390/11,611.54-- 0 -1,611.548,057.70
Keefe, Kevin1457.901289/45,494.80-239.005,255.80
¢¢390/41,373.70-- 0 -1,373.706,629.50
Lamphere, Jesse422.781189/44,650.58-- 0 -4,650.584,650.58
Nephew, Marvin1700.581289/48,406.96-- 0 -8,406.96
¢¢390/12,101.74-- 0 -2,101.7410,508.70
Nephew, Wayne3357.159.589/43,392.93-- 0 -3,392.93
¢¢390/11,071.45-- 0 -1,071.45
Helper Diff.90/1- 0 -- 0 -- 0 -4,464.38
O'Conner, Gene1522.531289/46,270.36-- 0 -6,270.36
¢¢390/11,567.59-- 0 -1,567.597,837.95
Ozga, Robert2858.101289/410,297.20-3,564.006,733.20
 174DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2To these quarterly net backpay figures and other recoverablesums must be added the appropriate interest.3If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.NameGroupAvg. Wkly. EarningsWks.Qtr.
GrossBackpayLess Int.EarningsNet2BackpayTotal
¢¢490/13,432.40-2,143.001,289.408,022.60
Piazza, Mark1740.351289/48,884.20-2,502.296,381.91
¢¢390/12,221.05-2,011.45209.606,591.51
Reed, James3488.001289/45,856.00-2,011.453,844.55
¢¢390/11,464.00-483.42980.58
Helper Diff.90/1- 0 -- 0 -- 0 -4,825.13
Rumsey, John1614.151289/47,369.80-5,763.281,606.52
¢¢390/11,842.45-1,319.67522.782,129.30
Shuart, Dennis3712.581289/48,550.96-598.087,952.88
¢¢390/12,137.74-- 0 -
Helper Diff.90/1789.32-- 0 -2,927.0610,879.94
Sikorski, David2774.381289/49,292.56
Bonus89/41,000.00-1,974.008,318.56
774.38490/43,097.52-1,613.001,484.529,803.08
Small, Gerald2641.651289/47,699.80-- 0 -7,699.80
Med. Prem-Offset89/4276.69-65.16211.53
641.65490/12,566.60-215.002,351.6010,262.93
Sternisha, Jeffrey2742.551289/48,910.60-6,139.262,771.34
Med. Prem-Offset89/4209.26-65.16144.10
742.55490/12,970.20-1,744.831,225.37
Med. Prem.90/1104.63-21.7282.914,223.72
Sutter, Roger1748.001289/48,976.00-- 0 -8,976.00
¢¢390/12,244.00-- 0 -2,244.0011,220.00
Tenamore, Russell3771.431289/49,257.16-1,144.718,112.45
¢¢490/13,085.72-- 0 -
Helper Diff.90/1993.29-- 0 -4,079.0112,191.46
Ulrich, William2789.451289/49,473.40-5,168.924,304.48
¢¢490/13,157.80-1,500.001,657.805,962.28
Yonkie, John2664.251289/47,971.00-3,192.004,779.00
¢¢490/12,657.00-2,291.73365.275,144.27
On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended3ORDERIt is ordered that the Respondent, Cliffstar TransportationCo., Inc. (Star Cos., Inc.); Cliffstar Corporation; Cinco, Inc.;
and Edgewater Transport Systems, Inc., single employer,
their officers, agents, successors, and assigns, shall jointly
and severally make whole the above-named employees in
section D above by payment of the amounts set opposite
their names, less applicable tax deductions, and with the ap-
propriate interest to be computed until date paid, in the man-
ner prescribed in New Horizons for the Retarded, 283 NLRB1173 (1987).